Exhibit 10.1

AK Leasehold I, LLC

LEASE AGREEMENT











LANDLORD

AK Leasehold I, LLC
800 Brickell Avenue, Suite 701
Miami, FL 33131




TENANT

Transcat, Inc.
16155 Park Row Boulevard, Suite 4-150
Houston, TX 77084

--------------------------------------------------------------------------------



Technipark Ten
LEASE AGREEMENT

In consideration of the rents, covenants and agreements hereafter reserved and
contained in this document (the “Lease”), and other valuable consideration,
Landlord demises and leases to Tenant, and Tenant rents from Landlord, those
certain premises located in the project known as the “Technipark Ten”, City of
Houston, Texas.

SUMMARY

Landlord:       AK Leasehold I, LLC, a Delaware limited liability company      
Landlord’s Address: AK Leasehold I, LLC 800 Brickell Avenue, Suite 701, Miami,
FL 33131       Center Technipark Ten       Building: 16155 Park Row Boulevard,
Houston, TX 77084       Leased Premises: 16155 Park Row Boulevard, Suite 4-150,
Houston, Texas 77084 The approximate location is shown on Exhibit A attached
hereto       Building Property: See Exhibit A-1 attached hereto       Tenant:
Transcat, Inc., an Ohio corporation       Tenant’s Trade Name: N/A      
Tenant’s Mailing Address: 16155 Park Row Boulevard, Suite 4-150, Houston, Texas
77084       Tenant’s Telephone: (585) 563-5766       Tenant’s Email:
mike.tschiderer@transcat.com       Guarantor: Not applicable       Lease
Execution Date: May 21, 2019       Lease Commencement Date: Upon mutual
execution of the Lease       Trigger Date: The earlier of (i) Tenants written
notice that Approvals, as defined in Section 1.5 have been obtained and (ii) ten
(10) days after the expiration of the Approvals Period as defined in Section
1.5.       Early Occupancy of Warehouse Space: Intentionally Omitted.       Rent
Commencement Date: On the seventh (7th) month after the Trigger Date       Lease
Expiration Date: Upon the one hundred twenty sixth (126th) month after the
Trigger Date       Lease Term: Ten (10) Years and six (6) months, plus the
period of time from the Lease Commencement Date to the Trigger Date.      
Approximated Rentable Area of Leased Premises: 22,322 rentable square feet

Page 2 of 41

--------------------------------------------------------------------------------



Base Rent from the Trigger Date**:

Rate/ R.S.F. Monthly Base Rent Periodic Base Rent Month 1 - Month 6 $0.00 $0.00
$0.00 Month 7 - Month 12 $10.00 $18,601.67 $111,610.00 Month 13 - Month 24
$10.30 $19,159.72 $229,916.60 Month 25 - Month 36 $10.61 $19,734.51 $236,814.10
Month 37 - Month 48 $10.93 $20,326.54 $243,918.52 Month 49 - Month 60 $11.26
$20,936.34 $251,236.08 Month 61 - Month 72 $11.59 $21,564.43 $258,773.16 Month
73 - Month 84 $11.94 $22,211.36 $266,536.35 Month 85 - Month 96 $12.30
$22,877.70 $274,532.44 Month 97 - Month 108 $12.67 $23,564.03 $282,768.42 Month
109 - Month 120 $13.05 $24,270.96 $291,251.47 Month 121 - Month 126 $13.44
$24,999.08 $149,994.51


Parking       2.2 per 1,000 rentable square feet. Designated Parking please see
Exhibit “H” attached hereto.       Security Deposit: Not Applicable      
Proportionate Share (Park): The Tenant’s current Proportionate Share is 31.14%
of the Park.       Estimated First Year Monthly Passthrough: $9,021.81      

Improvement Allowance:

Providing Tenant is not in default of the Lease after notice and opportunity to
cure, Landlord shall provide Tenant an improvement allowance of $245,542.00 for
construction of improvements (“Improvements”) to the Leased Premises
(“Landlord’s Contribution”). A Landlord Construction oversight/management fee of
four percent (4%) percent shall be included in the transaction and funded within
the Tenant Improvement Allowance. Construction means the cost of any
Improvements to the Leased Premises in order to make the Leased Premises ready
for Tenant’s use as well as necessary “soft” costs such as architectural
drawings and permits. Tenant Improvements will not include personal property or
any property which will not remain on the Premises at the end of the Lease Term.
Tenant will install its own Improvements pursuant to contracts with third
parties. Landlord will make Landlord’s Contribution by paying requisitions
submitted by Tenant in bimonthly requisitions (every other month) or paid
directly to Tenant’s contractors. The requisition for payment will be
accompanied by bills, invoices, receipts, releases of liens or other evidence
reasonably satisfactory to Landlord which will support the payments being
requested and will be signed off by an officer of Tenant. Payment is further
subject to visual inspection by representative of Landlord to verify
Improvements completed, which shall take place no later than ten (10) days
following the date of submission. Payment will be made pro rata based upon
percentage of Landlord’s Contribution in relationship to the total cost of the
Improvements. Landlord will make payments either directly to contractors,
laborers or suppliers or will reimburse Tenant for paid bills. Approved
requisitions received by the 25th of the month shall be paid by Landlord by the
15th of the following month. Requisitions for Landlord’s payment of Improvements
must be submitted on or before nine (9) months after the Trigger Date to be paid
from the Landlord’s Contribution.

      Permitted Use: General office, laboratory, and warehouse usage for
calibration, repair, inspection and distribution of test equipment and
instruments.       Landlord’s Agent: Transwestern       Tenant’s Broker:
Colliers International

Page 3 of 41

--------------------------------------------------------------------------------



Exhibits: The following Exhibits are incorporated into this lease:

Exhibit “A” — Sketch of Leased Premises Exhibit “A-1” — Legal Description
Exhibit “B” — Rules & Regulations Exhibit “C” — Landlord’s Work and Conditions
for Delivery Leased Premises Exhibit “D” — Improvements Exhibit “E” — DTPA
Provisions Exhibit “F” — Standard Commencement Agreement Form Exhibit “G” — HVAC
Maintenance Exhibit “H” — Designated Parking Exhibit “I” Location of HVAC Units

Page 4 of 41

--------------------------------------------------------------------------------



LEASE

1. Basic Lease Provisions.

1.1 Parties. This Lease (the “Lease”) dated as of the Lease Execution Date set
out in the Summary above is made by and between Landlord and Tenant.

1.2 Leased Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Leased Premises, located in Technipark Ten (hereinafter
referred to as the “Center”). The location of the Leased Premises is generally
delineated on Exhibit “A” which is attached hereto and made a part hereof. All
of the real property underlying the Center and adjacent thereto, with all
improvements thereon, including the Center and the Common Areas (as defined
below), and used in connection with the operation of the Center, shall
hereinafter be referred to as the “Project”. Reference to square footage of the
Leased Premises is approximated. Terms and conditions of this Lease shall not be
modified or affected if actual square footage differs from the approximated
square footage.

1.3 Use of Additional Areas. The use and occupation by the Tenant of the Leased
Premises shall include the non-exclusive use, in common with others entitled
thereto, of the common areas, employees’ parking areas, service roads, malls,
loading facilities, sidewalks and customer car parking areas as such common
areas now exist or as such common areas may hereafter be constructed, and other
facilities as may be designated from time to time by the Landlord, subject to
the terms and conditions of this Lease and to reasonable rules and regulations
for the use thereof as prescribed from time to time by the Landlord.

1.4 Use of Leased Premises. Tenant will use and occupy the Leased Premises only
for the purposes set out in the Summary above and for no other use and purpose.
In the event that Tenant uses the Leased Premises for purposes not expressly
permitted herein, Landlord may seek damages without terminating Lease, in
addition to all other remedies available to it, including restraining said
improper use by injunction. Tenant shall not perform any acts or carry on any
practices which may damage the Project, building or improvements or be a
nuisance or menace to other tenants in the Project or their customers, employees
or invitees or which will result in the increase of casualty insurance premiums
beyond reasonable market terms. Notwithstanding the foregoing, however, Landlord
represents that Tenant’s permitted uses allowed hereunder do not conflict with
and will not cause an increase in the rate of fire insurance on the Project. In
the event of any increase in the cost of insurance as a result of the failure of
the Tenant to comply with the provisions of this paragraph, the Tenant will
either correct the condition such that there will be no increase in the cost of
insurance or will pay the amount of such increase as Additional Rent within
thirty (30) days after the Landlord’s written demand so long as Landlord’s
written demand includes evidence that reasonably supports such requested
increase. Tenant agrees to conduct its business in the Leased Premises under the
name or trade name as set forth in the Lease Agreement and under no other name
or trade name except such as may be first approved by Landlord in writing, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
shall be solely responsible to determine if the intended use complies with all
governmental regulations. Landlord, by execution of this Lease or otherwise,
makes no representations that the intended use complies with governmental
regulations.

1.5 Term. The Lease Term shall commence on the Lease Commencement Date as set
out in the Summary above and shall terminate on the Lease Expiration Date as set
out in the Summary above unless earlier terminated pursuant to the terms hereof
(hereinafter referred to as the “Term”). The term “Lease Year” as used herein
shall mean consecutive twelve (12) month periods commencing on each January 1
during the term of this Lease. In the event that the term of this Lease
commences on a date other than January 1 or expires on a date other than
December 31, the first and last years shall be Partial Lease Years and in such
case the first Partial Lease Year shall commence on the date of the commencement
of the term of this Lease and expire on December 31 next following and the last
Partial Lease Year shall commence on the last January l occurring during the
term of this Lease and shall expire on the expiration date of this Lease. The
Trigger Date shall be the date set in the Summary The parties hereto agree to
execute a Commencement Agreement to this Lease, in form attached as Exhibit “F”,
setting forth the actual Commencement Date and the Termination Date thereby
calculated if said date or dates differ from those set out in Section 1.01. This
Lease shall be contingent upon Tenant obtaining, at Tenant’s sole cost and
expense, all necessary governmental approvals, licenses and permits it requires
for its construction, and use of the Leased Premises, including but not limited
to: (a) any required zoning approvals and/or confirmations that Tenant’s
intended use of the Leased Premises is permitted, (b) changes, variances and or
use permits, building permits, environmental approvals and subdivision approval;
(c) licenses or permits as may be required from state or local municipal
authorities having or claiming jurisdiction over the Leased Premises. Tenant
agrees to promptly apply for all such approvals, and to diligently pursue said
applications, and Landlord agrees to cooperate with Tenant (at no cost to
Landlord) in applying for and securing such Approvals (the “Approvals”). In the
event Tenant is unable to secure such approvals, after diligent pursuit, within
ninety (90) days following the date this Lease is executed by Tenant and
Landlord (the “Approvals Period”), Tenant shall have the option of canceling
this Lease in writing within ten (10) days after the Approvals Period
(“Cancellation Period”), in which event this Lease shall be deemed terminated,
and neither party shall have any further liability hereunder. If Tenant does not
elect to cancel the Lease within the Cancellation Period despite “Approvals”
having not been obtained, the Tenant’s right to cancel the Lease shall become
null and void and the Trigger Date shall have deemed to occur on the eleventh
(11th) day after the Approvals Period. Notwithstanding anything in the Lease,
including “Improvement Allowance” referenced in the Lease Summary, Landlord
shall have no obligation to fund authorize any Improvements unless and until
Tenant’s right to cancel the Lease under this Section 1.5 is waived or of no
further force and effect.

1.6 Intentionally Deleted.

1.7 Obligations of Tenant Before Rent Commencement Date. In the event the Lease
Commencement Date precedes the time for payment of rent, Tenant shall observe
and perform all of its obligations under this Lease (except its obligations to
pay Base Rent) beginning on the Lease Commencement Date.

Page 5 of 41

--------------------------------------------------------------------------------



1.8 Obligations of Landlord Before Leased Premises Becomes Vacant. If this Lease
is executed before the Leased Premises becomes vacant, or if any present Tenant
or occupant of the Leased Premises holds over, and Landlord cannot acquire
possession of the Leased Premises prior to the Lease Commencement Date of this
Lease, Landlord shall not be deemed to be in default hereunder, and Tenant
agrees to accept possession of the Leased Premises; provided, however, Tenant
shall not be obligated hereunder unless Landlord is able to deliver the Leased
Premises within ninety (90) days of the Lease Commencement Date. If Landlord
fails to delivery possession of the Leased Premises within ninety (90) days
after the Lease Commencement Date, Tenant shall have the right to terminate this
Lease upon ten (10) days written notice to Landlord.

1.9 Control of Common Areas by Landlord. All areas within the exterior
boundaries of the Project which are not now or hereafter held for lease or
occupation by the Landlord, or used by other persons entitled to occupy floor
space in the Project, including, without limitation, all automobile parking
areas, driveways, entrance and exits thereto, and other facilities furnished by
Landlord in or near the Project, including employee parking areas, the through
way or ways, loading docks, pedestrian sidewalks and ramps, landscaped areas,
exterior stairways and other areas and improvements provided by Landlord for the
general use, in common, of tenants, their officers, agents, employees and
customers (“Common Areas”) shall at all times be subject to the exclusive
control and management of Landlord, and Landlord shall have the right, to
construct, maintain and operate lighting facilities on all said areas and
improvements, to patrol the same, from time to time to change the area, level,
location and arrangement of parking areas and other facilities herein above
referred to; to restrict parking by tenants, their officers, agents and
employees to employee parking areas. Provided, however, Tenant must have legal
access to the Leased Premises and such access cannot be materially and adversely
impaired, diminished or revoked.

Landlord shall have the right to close all or any portion of said areas or
facilities to such extent as may, in the reasonable commercial opinion of
Landlord’s counsel, be legally sufficient to prevent a dedication thereof or the
accrual of any rights to any person or the public therein to close temporarily
all or any portion of the parking areas or facilities, to discourage
non-customer parking; and to do and perform such other acts in and to said areas
and improvements as, in the use of commercially reasonable judgment, the
Landlord shall determine to be advisable with a view to the improvement of the
convenience and use thereof by tenants, their officers, agents, employees and
customers. Landlord shall keep said Common Areas clean and in good repair and
available for the purposes for which they are intended. Landlord shall have the
full right and authority to employ all personnel and to make all rules and
regulations pertaining to and necessary for the proper operation and maintenance
of the Common Areas and facilities.

1.10 License. All Common Areas and facilities not within the Leased Premises,
which Tenant may be permitted to use and occupy, are hereby authorized to be
used and occupied under a revocable license, and if any such license be revoked,
or if the amount of such areas be diminished, Landlord shall not be subject to
any liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation or diminution of such areas be
deemed constructive or actual eviction. Provided, however, Tenant’s legal access
to the Leased Premises cannot be materially and adversely impaired, diminished
or revoked.

1.11 Option to Renew Market Rate.Tenant is hereby granted an option to renew the
Lease pursuant to the following terms and conditions:

a. Provided that at the time such option is exercised and at the expiration of
the Term, (i) Tenant is not in default under the Lease after notice and
opportunity to cure and (ii) Tenant has not assigned this Lease or sublet the
Leased Premises, other than to permitted subleases or assignees as permitted in
the Lease, Tenant is granted two (2) options to renew the Lease for a period of
five (5) years each. b. Base Rent for each option period shall be at market
rate, with market rate incorporating an increase in Base Rent for each year of
the option period. Market rate shall be based upon comparable rates for similar
space in the surrounding area and shall take into account market concessions and
leasing factors. c. Tenant shall exercise its options by providing written
notice (“Option Notice”) of its intent to exercise an option no earlier than
three hundred sixty (360) days and no later than one hundred eighty (180) days
prior to the then applicable expiration period. Failure to provide timely notice
shall render the pending option and further option null and void. d.

Landlord shall have the right but not the obligation to withdraw and void the
option(s) if Tenant is in breach (after applicable notice and opportunity to
cure) of this Lease at the time of (i) the Option Notice or (ii) at any time
between the Option Notice and the date the option period is to commence.
Landlord shall provide the notice of its withdrawal of option within ten (10)
days after the cure period has expired.

e. Each party shall provide the other with its opinion of market rate at least
ninety (90) days prior to the then applicable expiration period. In the event
the parties cannot agree as to market rate, the same shall be determined by
binding arbitration with American Arbitration Association, with each party
picking an arbitrator and the two chosen arbitrators jointly picking a third
arbitrator. Until arbitration is concluded, Base Rent for the time in dispute
shall be paid as if Base Rent increased three (3%) percent over the prior twelve
month period (“Interim Payments”). Upon final determination of appropriate
market rate, the parties shall adjust the Interim Payments accordingly.
Additional Rent – Passthrough Expenses shall be paid pursuant to the terms of
the Lease.

Page 6 of 41

--------------------------------------------------------------------------------



1.12 One-Time Early Expiration Option. Notwithstanding the “Term” provision in
this Lease, Tenant is hereby given a one-time option to allow the Lease to
expire effective on the sixty fifth (65th) month after the Trigger Date
(“Expiration Effective Date” or “EED”) on the following terms and conditions:

a. Tenant must provide Landlord written notice (“Notice”) of its intent to have
the Lease expire on the EED at least twelve (12) months prior to the EED. b.
Once Notice is timely given, it may not be rescinded by Tenant without written
consent of Landlord which consent is within the sole discretion of Landlord. c.
Landlord has the right, but not the obligation, to deny Tenant early expiration
on the EED if Tenant is in default under any terms of this Lease (including
payment of Rent through the EED), after applicable notice and opportunity to
cure, at the time from the Notice through the Expiration Effective Date (“Early
Expiration Default”). Landlord shall have ten (10) days from date of the Early
Expiration Default to notify Tenant of the denial of the Early Expiration right
as a result of the Early Expiration Default. d. Simultaneously with the delivery
of the Notice, Tenant shall pay to Landlord an Early Expiration Fee in the sum
equal to four (4) month’s Rent (based upon Rent due on the EED), abated Rent and
unamortized costs including Landlord’s Contribution and commissions, amortized
at eight percent (8%) per annum over the initial Lease Term. In the event
Landlord denies Tenant early expiration due to an Early Expiration Default, the
funds collected as the Early Expiration Fee may be applied against any sums due
Tenant to Landlord as a result of or arising out of the Early Expiration
Default. For purposes of this provision, the use of the Early Expiration Fee to
pay a monetary obligation arising from an Early Expiration Default shall not
constitute a cure of that default for the purpose of reinstating this Early
Expiration Option once it has been denied in accordance with the provisions of
subparagraph (c) above. After payment of all sums due as the result of the Early
Expiration Default, Landlord may either; (i) return the remaining balance to
Tenant or (ii) treat the remaining balance as prepaid Base Rent and apply the
remaining balance to Base Rent as the same becomes due. e. After Notice,
Tenant’s rights under the Lease, if any, to renew, first offer, first refusal
and such other special rights provisions shall terminate and be rendered null
and void. f. Assuming all other conditions have been met, on the EED the Lease
shall be deemed expired by the efflux of time and rights or obligations which
survive the expiration/termination of the Lease shall survive the Lease after
the EED.

2. Payment of Rent and Other Charges.

2.1 Base Rent. Beginning on the Rent Commencement Date, Tenant agrees to pay to
Landlord throughout the Term of this Lease, monthly payments of base rent (“Base
Rent”) as set forth in the Summary above, which amounts shall be paid to
Landlord in advance in United States money on or before the first day of each
month, without any offset or deduction whatsoever, not including applicable
Texas sales and use tax for each of said monthly payments.

2.1.1 Landlord shall provide the following services to Tenant:

2.1.1.1 gardening, landscaping and irrigation, exterior repairs and painting;

2.1.1.2 sanitary control, removal of trash, rubbish, garbage and other refuse
from the Common Areas but not from any Leased Premises;

2.1.1.3 utilities for Common Areas;

2.1.1.4 the operation of the Common Facilities;

2.1.1.5 Landlord shall maintain the Building and make all necessary repairs and
replacements thereto including: all structural elements of the Building, the
exterior of the Building, Building equipment maintenance (including engineering
support), together with landscaping and other maintenance services for the
grounds and land surrounding the Building including the parking lots. In
addition, Landlord shall perform general property management functions for the
Building and shall maintain, operate and repair all Common Areas of the
Building, the Project and the Common Facilities.

2.2 Sales or Use Tax or Excise Tax. Tenant shall also pay, as Additional Rent,
all sales or use or excise tax imposed, levied or assessed against the rent or
any other charge or payment required herein by any governmental authority having
jurisdiction there over, even though the taxing statute or ordinance may purport
to impose such sales tax against the Landlord. The payment of sales tax shall be
made by Tenant on a monthly basis, concurrently with payment of the Base Rent.

2.3 Pro Rata Share of Project Area Expenses. For each Lease Year or partial
Lease Year, Tenant will pay to Landlord, in addition to the Base Rent specified
above, as further additional rent, “Tenant’s current proportionate share” of
“Project Area Operating Expenses”.

2.3.1 “Tenant’s proportionate share” shall mean a proportion of the Project Area
Operating Expenses, calculated by multiplying the total Project Area Operating
Expenses by a fraction, the numerator of which shall be the number of square
feet contained in the Leased Premises and the denominator of which shall be the
aggregate number of square feet of leasable building space in the Project. In
the event of a change in the leasable building space of the Project due to
expansion, reduction or otherwise, Tenant’s current proportionate share shall be
adjusted accordingly upon written notice from Landlord to Tenant of the change.

2.3.2 Project Area Operating Expenses” as used herein means the total cost and
expense incurred in operating and repairing the Project buildings and
improvements and common facilities, hereinafter defined, excluding only items of
expense commonly known and designated as debt service, plus an administrative
fee of five percent (5%) of that sum. Project Area Operating Expenses shall
specifically include, without limitation:

2.3.2.1 Gardening, landscaping and irrigation, repairs, painting;

Page 7 of 41

--------------------------------------------------------------------------------



2.3.2.2 Management fees not to exceed five percent (5%) of gross revenues;

2.3.2.3 Franchise and income taxes of Landlord;

2.3.2.4 Sanitary control, removal of trash, rubbish, garbage and other refuse
from the Common Areas but not from any Leased Premises;

2.3.2.5 Depreciation on machinery and equipment,

2.3.2.6 The cost of maintenance and support personnel, including but not limited
to payroll and applicable payroll taxes, worker’s compensation insurance and
fringe benefits;

2.3.2.7 Utility charges for the common areas;

 2.3.2.8 Insurance deductibles;

 2.3.2.9 Water and sanitary sewer charges not billed directly to tenants;

2.3.2.10 Association fees or dues; and

2.3.2.11 Any and all other charges, costs or expenses which may be associated
with Landlord’s operation of the Project (excluding Real Estate Taxes and
Insurance).

2.3.3 The term “Project Area Operating Expenses” shall specifically exclude the
following:

2.3.3.1 Depreciation or accelerated cost recovery of the Building or any
equipment, fixture, fixtures or property attached to or installed in the
Building;

2.3.3.2 Interest on, and amortization of, mortgages or deeds of trust; any rents
under any ground, overriding and/or underlying leases; costs of selling,
financing and/or mortgaging any of Landlord’s interest in the Building
including, without limitation, mortgage or recording taxes, points, commissions,
legal fees and commitment fees;

2.3.3.3 Any sums paid to a person, firm, corporation or other entity related to
Landlord, which is in excess of the amount which would have been paid in the
absence of such relationship;

2.3.3.4 Compensation, bonuses, salaries, administrative wages and benefits of
officers, directors, and executive personnel, and leasing agents of Landlord or
personnel of Landlord above the level of Senior Property Manager and Director of
Engineering and Facilities Manager;

2.3.3.5 Cost of leasehold/construction improvements for Tenant or any other
tenants including space planning fees, architectural fees and/or engineering
fees;

2.3.3.6 Real estate commission, marketing and advertising costs, renting
commissions or fees incurred in connection with the development and leasing of
the Building or any improvements;

2.3.3.7 Legal and other professional fees, court costs, and other expenses
incurred in preparing, negotiating and executing leases, amendments,
terminations and extensions or in resolving any disputes with tenants or other
occupants or enforcing lease obligations;

2.3.3.8 Auditing fees other than auditing fees in connection with the
preparation of statements required to reconcile operating costs;

2.3.3.9 Cost of any work or service performed for any tenant (including Tenant)
at such tenant’s cost; and/or charges for electricity, HVAC, any other utilities
or for janitorial or cleaning for which Landlord is entitled to reimbursement
from any tenant other than through operating costs;

2.3.3.10 Services or benefits provided to some tenants but not to Tenant;

2.3.3.11 The costs of developing the site or correcting defects and/or latent
defects in the original construction of the Building or in the Building
equipment, costs for replacement of structural components of the Building or the
Leased Premises and/or costs to correct any damage caused by subsurface or soil
conditions;

2.3.3.12 Cost of any repair made by Landlord to remedy damage caused by, or
resulting from the negligence or willful or intentional acts of Landlord, its
agents, servants, contractors or employees;

2.3.3.13 Operating costs for which Landlord is reimbursed whether by insurance,
by its carriers or otherwise including costs for any repair or other work
necessitated by condemnation, fire or other casualty (other than the reasonable
deductible under said policy);

2.3.3.14 Costs to remove asbestos or Hazardous Materials (as defined by all
applicable environmental laws) from the Building;

Page 8 of 41

--------------------------------------------------------------------------------



2.3.3.15 The cost of any additions to the Building;

2.3.3.16 Management fees in excess of five (5%) percent of the annual gross
receipts for the Building;

2.3.3.17 Costs to retrofit or reinforce the Building or the Leased Premises to
comply with prior existing laws, rules, codes or regulations related to
earthquake safety, flood control and/or handicapped access;

2.3.3.18 Fines or penalties incurred by Landlord due to Landlord’s violation of
any applicable governmental law, requirement or order; any late fees, penalties,
interest charges or similar fees incurred by Landlord;

2.3.3.19 Lease payments for non-emergency, long term rented equipment, the cost
of which equipment would constitute a capital expenditure if the equipment were
purchased; and

2.3.3.20 Any expenditures required to be capitalized for federal income tax
purposes, unless said expenditures are (a) for the purpose of reducing operating
costs within the Building and Project (and then only to the extent of the lesser
of the annual amortization of same or the annual cost savings) or (b) required
under any governmental law, ordinance or regulation, or amendment, revision or
modification of any existing law, ordinance or regulation enacted after the date
of complete execution and delivery of this Lease, in which event the costs
thereof shall be included.

2.3.4 “Common Facilities” means all areas, space, equipment and special services
provided by Landlord for the common or joint use and benefit of the occupants or
operations of the Project, their employees, agents, servants, customers and
other invitees, including without limitation, parking areas, access roads,
driveways, retaining walls, landscaped areas, pedestrian malls, courts, stairs,
ramps and sidewalks, public rest rooms, washrooms, community hall or auditorium
(if any) and signs, wherever located, identifying the Project, or providing
instructions thereto.

2.3.5 Landlord may estimate the Project Area Operating Expenses and Tenant shall
pay one-twelfth (1/12) of Tenant’s current proportionate share of said estimated
amount monthly in advance, together with the next due payment of Base Rent.
After the end of each Lease Year no later than one hundred fifty (150) days
following the end of the Lease Year, Landlord shall furnish Tenant a statement
of the actual Project Area Operating Expenses. Within thirty (60) days after
receipt by Tenant of said statement, Tenant shall have the right in person to
inspect Landlord’s books and records as pertain to said Project Area Operating
Expenses, at Landlord’s office, during normal business hours, upon four (4) days
prior written notice. The statement shall become final and conclusive between
the parties unless Landlord receives written detailed objections with respect
thereto within said sixty (60) business day period. Any balance shown to be due
pursuant to said statement shall be paid by Tenant to Landlord within thirty
(30) days following Tenant’s receipt thereof and any overpayment shall be
immediately credited against Tenant’s obligation to pay Additional Rent in
connection with anticipated Project Area Operating Expenses for the next year,
or, if by reason of any termination of this Lease no such future obligation
exists, refunded to Tenant. Anything herein to the contrary notwithstanding,
Tenant shall not delay or withhold payment of any balance shown to be due
pursuant to a statement rendered by Landlord to Tenant because of any objection
which Tenant may raise with respect thereto and Landlord shall immediately
credit or refund any overpayment found to be owing to Tenant as aforesaid upon
the resolution of said objection.

Additional Rent due by reason of this section for the final months of this Lease
is due and payable even though it may not be calculated until subsequent to the
expiration date of the Lease and shall be prorated according to that portion of
said calendar year that this Lease was actually in effect.

2.4 Additional Rent. In order to give Landlord a lien of equal priority with
Landlord’s lien for rent, and for no other purpose, including tax determination,
any and all sums of money or charges required to be paid by Tenant under this
Lease, whether or not the same be so designated, shall be considered “Additional
Rent.” If such amounts or charges are not paid at the time provided in this
Lease, they shall nevertheless, if not paid when due, be collectible as
Additional Rent with the next installment of rent thereafter falling due
hereunder, but nothing herein contained shall be deemed to suspend or delay the
payment of any amount of money or charges as the same becomes due and payable
hereunder, or limit any other remedy of Landlord.

2.5 Special Assessments. For each Lease Year, Tenant will pay to Landlord, in
addition to Base Rent as further Additional Rent, Tenant’s current proportionate
share of any special assessments assessed against the Project, with applicable
tax, if any. The payment of any such special assessments shall be made by Tenant
on a monthly basis, concurrently with Base Rent. Tenant’s current proportionate
share of any such special assessment shall be the current proportionate share
stated in Section 2.3.1. Any such special assessment shall be amortized over the
remaining Lease Term and Tenant shall only be required to pay its proportionate
share of such assessment to the extent such assessment (as amortized) falls
within the Lease term.

2.6 Real Estate Taxes. For each Lease Year or partial Lease Year, if real estate
taxes are computed for a calendar year, Tenant will pay to Landlord, in addition
to Base Rent as further Additional Rent, a Tenant’s current proportionate share
of all ad valorem and real estate taxes levied by any lawful authority against
the Project. Landlord may estimate the amount in the manner set out in Section
2.3.4. TENANT WAIVES ALL RIGHTS PURSUANT TO ALL LAWS TO PROTEST APPRAISED VALUES
OR RECEIVE NOTICE OF REAPPRAISAL REGARDING THE BUILDING OR OTHER PROPERTY OF
LANDLORD. For the Lease Year in which the Lease Term commences and expires or
terminates Tenant shall not be liable for real estate taxes in respect to the
improvements and/or the land comprising the project which are applicable to the
fractional portion of such year before the Lease Commencement Date and/or from
and after such expiration or termination of the Lease, and if Tenant shall have
previously paid any such taxes for which it is not so Liable, Landlord shall
refund the excess to Tenant within thirty (30) days of the expiration of the
Lease Term.

Page 9 of 41

--------------------------------------------------------------------------------



2.7 Insurance. For each Lease Year or partial Lease Year, if insurance is paid
per calendar year, Tenant will pay to Landlord, in addition to Base Rent as
further Additional Rent, Tenant’s current proportionate share of Landlord’s
reasonable market insurance premiums on or in respect of the Project, including
but not limited to public liability, property damage, all risk perils, rent and
flood insurance, if carried by Landlord. Landlord may estimate the amount in the
manner set out in Section 2.3.4.

2.8 The initial, estimated monthly payment under 2.3.4, 2.6 and 2.7 is
$9,021.81.

2.9 Guard/Patrol Services. Landlord, in its sole discretion, determination and
option may, but is not required to enter into a contract or contracts or
otherwise provide or make arrangement for the providing of guard, patrol and/or
security which may include security guards and/or electronic devices and/or a
guard gate and/or gate house. Tenant shall pay its current proportionate share
for the expense of the services. Landlord shall in no way be responsible for the
performance or non-performance of the obligations of guard/patrol/security
personnel or service, including but not limited to negligent or intentional
acts, and Tenant hereby releases Landlord from any claims of any nature
whatsoever in connection therewith.

2.10 Rental Payments.

2.10.1 Tenant will promptly pay all rentals and other charges and render all
statements herein prescribed. Any rental payment not received by Landlord within
three (3) business days of its due date shall incur a “late charge” equal to
five percent (5%) of such payment to compensate Landlord for its administrative
expenses in connection with such late payment. When rental payments are
delivered by Tenant through the mails, Tenant shall mail such payments
sufficiently in advance so that the Landlord will receive the payments on or
before the first day of the calendar month or on or before the due date in the
event the due date is other than the first day of a calendar month. If Landlord
shall pay any moneys, or incur any expenses in correction of any violation of
any covenant or of any other obligation of Tenant herein set forth or implied
herein, the amounts so paid or incurred shall, at Landlord’s option and on
notice to Tenant, be considered additional rentals payable by Tenant, with the
first installment of rental thereafter to become due and payable, and may be
collected or enforced as by law provided in respect to rentals. Notwithstanding
the foregoing, Tenant shall have one (1) late payment per each Lease Year free
of any late fees.

2.10.2 In the event any payment of Rent, whether Base rent or Additional Rent,
is made by check and the check is returned to Landlord due to insufficient
funds, Landlord shall have the right, upon written notice to Tenant, to require
all future rent payments to be made by cashier’s check. If this right is
exercised by Landlord, attempted payment by means other than cashier’s check
shall not be deemed a payment pursuant to this Lease, unless the Landlord, in
writing, revokes the requirement of a cashier’s check.

2.11 Miscellaneous Charges. Tenant on behalf of itself, its employees, agents
and subtenants shall be obligated to pay and shall pay all licenses, parking
impact fees, other impact fees, assessments and costs associated with and/or
attributable to the operations of the Tenant, and/or the Leased Premises when
such costs, assessments and fees become due and payable. Tenant shall indemnify
and hold Landlord harmless for any damages, claims, costs or liability
(including fees and costs) arising out of or relating to Tenants failure to
comply with this paragraph.

2.12 Passthrough Adjustment. Notwithstanding any other provision in this Lease
to the contrary, it is agreed that in the event less than ninety-five (95%) of
the Center, as applicable, is occupied and/or provided with services identified
in Sections 2.3 through 2.11 above during any calendar year (collectively
“Passthrough Expenses”), an adjustment to the computation of the Passthrough
Expenses shall be made for the calendar year to reflect as though ninety-five
(95%) of the Center had been occupied with tenants paying rent and provided with
the services comprising the Passthrough Expenses.

2.13 Rent: Base Rent and Additional Rent, including “Passthrough Expenses” are
collectively referred as “Rent”.

3. DELIVERY OF LEASED PREMISES.

3.1 Construction of Leased Premises by Landlord.

3.1.1 Landlord has constructed the Leased Premises prior to the execution of
this Lease. Tenant certifies that it has inspected the Leased Premises and
accepts the Leased Premises existing “as is” condition. If Landlord is
performing improvements to the Leased Premises, such improvements and delivery
of the Leased Premises will be governed by Exhibit “C” attached hereto.

3.2 Improvements. Tenant agrees, at its own cost and expense, to perform all
work and comply with all conditions, more particularly described in Exhibit “D”
annexed hereto, which is necessary to make the Leased Premises conform to
Tenant’s plans to be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Prior to expiration of the
Approval’s Period, Tenant shall furnish Landlord, in advance of Tenant’s
commencement of work, for Landlord’s written approval, which approval shall not
be unconditionally withheld, conditioned or delayed, plans and specifications
showing a layout, interior finish, and any work or equipment to be done or
installed by Tenant affecting any structural, mechanical or electrical part of
the Leased Premises or the building containing same. Landlord agrees it will not
unreasonably withhold such approval, it being the only purpose of this
requirement that Tenant’s work shall not be detrimental to the other tenants in
the Project or to Landlord’s building. To the extent not inconsistent with this
section, Section 6 of this Lease shall apply to this Section 3.2. Tenant shall
be responsible for all costs and expenses for architectural fees, plans and
Improvements, subject to the Landlord’s Contribution, if applicable.

Page 10 of 41

--------------------------------------------------------------------------------



3.3 Changes and Additions to Building. Landlord hereby reserves the right at any
time to perform maintenance operations and to make repairs, alterations, or
additions, and to build additional stories on the building in which the Leased
Premises are contained and to build adjoining the same, provided, however,
Tenant’s use of the Leased Premises shall not be unreasonably impacted. Landlord
also reserves the right to construct other buildings or improvements, including,
but not limited to, structures for motor vehicle parking and the enclosing and
air conditioning of sidewalks in the Project from time to time and to make
alterations thereof or additions thereto, provided, however, Tenant’s use of the
Leased Premises shall not be unreasonably impacted. Tenant agrees to cooperate
with Landlord permitting Landlord to accomplish any such maintenance, repairs,
alterations, additions or construction. Temporary, partial obstruction of access
to Tenant’s Leased Premises caused by such construction shall not be a default
of Landlord.

3.4 Intentionally Deleted.

4. CONDUCT OF BUSINESS BY TENANT.

4.1 Taking Possession of Leased Premises. Tenant shall take possession of the
Leased Premises without delay upon the Lease Commencement Date.

4.2 Objectionable Use of Leased Premises. Without limiting application of any
other provision in this Lease, the following actions and activities shall not be
allowed in on or upon the Leased Premises, the Common Areas or the Project
without the prior written consent of Landlord.

4.2.1 Employment of any mechanical apparatus causing unreasonably loud noises or
vibration which may be transmitted beyond the Leased Premises.

4.2.2 Objectionable odors emanating or dispelled from the Leased Premises.

4.2.3 Conducting any auction, fire, bankruptcy selling out or similar sales of
any kind on or about the Leased Premises; display merchandise on the exterior of
the Leased Premises either for sale or for promotion purposes.

4.2.4 Use or operate any machinery, which in Landlord's reasonable opinion, may
unreasonably and materially harm the building of which the Leased Premises is a
part.

4.2.5 Store, keep or permit the storage of any merchandise, equipment, machinery
or any other item on the walkways, loading docks, parking areas, roof or grounds
surrounding the Leased Premises or Common Areas not specifically referenced
herein.

4.2.6 Store or dump on or about the Leased Premises trash, rubbish, pallets,
chemicals, hazardous, toxic or other such substances or dispose or attempt to
dispose of such items in the sewers or storm drains of the Leased Premises.

4.2.7 Wash and/or wax and/or repair vehicles. Store or keep any boats,
recreational vehicles, trailers or inoperable or unregistered vehicles outside
Leased Premises or in parking areas, leave vehicles in any parking areas on the
property for an extended period of time.

4.2.8 Residing in the Leased Premises, the Common Area or the Project.

4.2.9 Abandon or dispose of personal property by leaving same in the Common
Areas or Project.

4.2.10 Allowing animals or pets on the Leased Premises, Common Areas or Project.

4.2.11 Parking on the grassed or landscaped area, parking in areas blocking
access to the Common Area or the Project, parking in areas blocking access to
any areas other than the Leased Premises.

4.3 Remedies in case of Violation. In the event Tenant violates any provision of
Section 4.2, Landlord shall provide Tenant written notice of the violation.
Tenant shall have ten (10) days from date of delivery of notice to cease and/or
cure the objectionable providing, however, in the event Tenant violates the
terms of this Section more than three (3) times during the Term, Landlord shall
not be required to provide written notice or a cure period to invoke the
remedies authorized herein.

4.4 In the event Tenant fails to cure and/or cease objectionable activities and
after ten (10) days written notice. Landlord may (1) cure the violation as the
Landlord in its sole discretion deems appropriate with costs and fees for doing
so charged to the Tenant as Additional Rent; (2) take such legal or equitable
action as is appropriate, including but not limited to seeking injunctive
relief; (3) take such other action as is authorized by law. These remedies shall
be deemed cumulative. Nothing herein shall prohibit Landlord from taking
emergency action in the event any violation threatens the life, health and/or
safety of any person or threatens property on or of the project.

5. SECURITY DEPOSIT. INTENTIONALLY DELETED.

6. FIXTURES AND ALTERATIONS.

6.1 Installation by Tenant.

Page 11 of 41

--------------------------------------------------------------------------------



6.1.1 All improvements installed by Tenant shall be new or in good working
order. Tenant shall not make or cause to be made any alterations, additions or
improvements or install or cause to be installed any exterior signs (other than
as agreed by Landlord), exterior lighting, plumbing fixtures, fences, gates,
shades or awnings or make any changes to the common areas or the exterior of the
building in which the Leased Premises are located without first obtaining
Landlord’s written approval and consent, which approval not relating to
activities effecting the exterior of the Leased Premises and/or Building shall
not be unreasonably withheld, conditioned or delayed. Tenant shall present to
the Landlord plans and specifications for such work at the time approval is
sought, and simultaneously demonstrate to Landlord that the proposed alterations
comply with local zoning and building codes. Upon Tenant’s breach of this
provision, Landlord may take such action as is necessary to remove the
unauthorized installation with all cost and expense to be charged to Tenant as
additional rent. In addition, Landlord may take such legal action at law or
equity as a result of the breach, including but not limited to injunctive
relief.

6.1.2 All construction work done by Tenant within the Leased Premises and
otherwise shall be performed in a good and workmanlike manner with licensed and
insured contractors, in compliance with all governmental requirements, and in
such manner as to cause a minimum of interference with other construction in
progress (if any) and with the transaction of business in the Project. Without
limitation on the generality of the foregoing, Landlord shall have the right to
require that such work be performed outside of general business hours, and in
accordance with other rules and regulations which Landlord may, from time to
time prescribe. Tenant agrees to indemnify Landlord and hold it harmless against
any loss, liability or damage, resulting from such work, and Tenant shall, if
requested by Landlord, furnish bond or other security satisfactory to Landlord
against any such loss, liability or damage. Tenant shall be liable to Landlord
for any damages resulting from labor disputes, strikes or demonstrations
resulting from Tenant’s construction or alteration work. Notwithstanding the
foregoing, Tenant shall have the opportunity to complete cosmetic,
non-structural alterations without Landlord consent providing Tenant advises
Landlord in writing of the nature of the alterations prior to installation
thereof.

6.2 Responsibility of Tenant. All alterations, decorations, additions and
improvements (collectively “Improvements”) made by the Tenant, or made by the
Landlord on the Tenant’s behalf by agreement under this Lease, shall remain the
property of the Tenant for the term of this Lease, or any extension of renewal
thereof. Such Improvements shall not be removed from the Leased Premises without
prior consent in writing from the Landlord. Upon expiration of this Lease, or
any renewal term thereof, the Landlord shall have the option of requiring the
Tenant to remove all Identified Improvements (as defined in Section 7.2.7), and
restore the Leased Premises as provided in Section 7.2.7 hereof. If the Tenant
fails to remove such Identified Improvements and restore the Leased Premises,
then such Identified Improvements may, at Landlord’s discretion, become the
property of the Landlord and in such event, should Landlord so elect, Landlord
may restore the Leased Premises to the condition the Leased Premises would have
been placed if the Identified Improvements have been removed for which cost,
with allowance for ordinary wear and tear, Tenant shall be responsible and shall
pay promptly upon demand.

6.3 Tenant shall pay all costs of Tenant Alterations as and when due, subject to
the Landlord Contribution to the extent applicable. Tenant shall not allow any
lien to be filed. Tenant shall obtain advance lien waivers and third-party
beneficiary agreements from all contractors, subcontractors, suppliers, and
others providing equipment, labor, materials, or services, in the form required
by Landlord. If any lien is filed, Tenant shall within 5 business days remove
such lien. In addition, if any such lien is filed, then, without waiver of any
other right or remedy, Landlord shall have the right to cause such lien to be
removed by any means allowed by Law. All sums expended by Landlord in connection
with such lien and/or its removal, including attorney fees, shall be immediately
due from Tenant to Landlord, together with interest at the rate of 12% or the
highest per annum rate of interest permitted from time to time under applicable
Law (whichever is less).

6.4 Signs. Tenant shall not exhibit, inscribe, paint or affix any sign,
advertisement, notice or other lettering on any part of the outside of the
Leased Premises or of the building of which the Leased Premises are a part, or
inside the Leased Premises if visible from the outside, without the written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant is authorized to install standard signage on the
Leased Premises subject to approval of Landlord as to size, location and
esthetics. Tenant is entitled to use a maximum of $2,000.00 of Landlord’s
Contribution toward the cost of the signage. Tenant further agrees to maintain
such sign, lettering, etc. as may be approved in accordance with all city,
county, and state laws, ordinance or requirements and in good condition and
repair at all times and shall be responsible for its removal upon
expiration/termination of the Lease.

7. REPAIRS AND MAINTENANCE OF LEASED PREMISES.

7.1 Responsibility of Landlord. Provided Tenant is not in default according to
the terms of this Lease and subject to interruption caused by repairs, renewals,
improvements, changes of service and alterations to the Leased Premises, and
further, subject to interruption caused by strikes, lockouts, labor
controversies, inability to obtain fuel or power, accidents, breakdowns,
catastrophes, national or local emergencies, “Acts of God,” and conditions and
causes beyond the control of Landlord, Landlord will furnish the following
services to Tenant:

7.1.1 Landlord agrees to repair and maintain in good order and condition the
roof, roof drains, outside walls, foundations and structural portions, both
interior and exterior, of the Leased Premises. Landlord shall initiate repairs
of applicable problems within a reasonable period of time after receipt of
written notice of needed repairs or maintenance with completion as soon as
reasonably possible. There is excepted from this provision, however:

7.1.1.1 Repair or replacement of broken plate or window glass (except in case of
damage by fire or other casualty covered by Landlord’s fire and extended
coverage policy);

7.1.1.2 Interior and exterior doors, door closure devices, window and door
frames, moldings, locks and hardware;

Page 12 of 41

--------------------------------------------------------------------------------



7.1.1.3 Repair of damage to the extent caused, directly or indirectly, by the
negligence or intentional acts of Tenant, its employees, agents, contractors,
customers, invitees; and

7.1.1.4 Interior repainting and redecoration.

7.1.2 Tenant acknowledges that there are certain settlement cracks present in
the wall and floors of a portion of the Building which do not impair the use or
safety thereof. Such condition does not violate Section 7.1.1 above or deemed to
require “repair and maintain in good condition” action.

7.1.3 Landlord shall take such action as is necessary to deliver the thirteen
(13) HVAC units servicing the Leased Premises in good working order.

7.1.4 Except to the extent caused by the gross negligence or intentional acts of
Landlord or its agents, contractors or employees, Landlord shall not be liable
for any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water, rain, or leaks from any part of
the Leased Premises or from the pipes, appliances or plumbing works or from the
roof, street or subsurface or from any other place or by dampness or by any
other cause of whatever nature. Except to the extent caused by the gross
negligence of Landlord or its agents, contractors or employees, Landlord shall
not be liable for any such damage caused by other tenants or persons in the
Leased Premises, occupants of adjacent property, of the Project, or the public,
or caused by operations in construction of any private, public or quasi-public
work. Except to the extent caused by the gross negligence of Landlord or its
agents, contractors or employees, Landlord shall not be liable in damages or
otherwise for any latent defect in the Leased Premises or in the building of
which they form a part.

7.1.5 In no event, however, shall Landlord be liable for incidental and/or
consequential damages arising from (i) the failure to make said repairs, or (ii)
making repairs in an untimely manner, nor shall Landlord be liable for
incidental or consequential damages arising from defective workmanship or
materials in making any such repairs.

7.1.6 Except as hereinabove provided, Landlord shall not be obligated or
required to make any other repairs, and all other portions of the Leased
Premises shall be kept in good repair and condition by Tenant.

7.2 Responsibilities of Tenant

7.2.1 Tenant agrees to maintain the Leased Premises in good order and condition.

7.2.2 Tenant will not install any equipment which exceeds the capacity of the
utility lines leading into the Leased Premises or the building of which the
Leased Premises constitutes a portion.

7.2.3 Landlord represents and warrants that the HVAC system is in good working
order and repair and that Landlord has caused the HVAC system to be inspected by
an HVAC certified contractor and Landlord has provided proof of such HVAC
inspection and the current condition of the HVAC system. Tenant covenants and
agrees to keep and maintain in good order, condition and repair (or replace if
necessary) the Leased Premises and every part thereof, except as hereinbefore
provided, including but without limitation, the exterior and interior portions
of all doors, equipment, security gates, windows, glass, utility facilities
within the Leased Premises, plumbing and sewage facilities within the Leased
Premises or under the floor slab including free flow up to the main sewage line
fixtures, heating equipment, air conditioning (HVAC) including exterior
mechanical equipment, exterior utility facilities and exterior electrical
equipment serving the Leased Premises and interior walls, floors and ceilings,
including compliance with all applicable building codes including but not
limited to those relative to fire extinguishers, provided that Tenant shall not
be obligated to make any changes to, modifications of or repairs required by any
such laws, ordinances, codes, rules, regulations, orders or other lawful
requirements unless such arise expressly due to Tenant’s unique and specific use
and occupancy of the Leased Premises and not from the mere use of same as
provided herein. Tenant will use at Tenants cost a pest exterminating contractor
at such intervals as may be necessary to keep the Leased Premises free of
rodents and vermin, including but not limited to termites. If Tenant refuses or
neglects to commence or complete repairs promptly and adequately Landlord may,
but shall not be required to do so, make or complete said repairs and Tenant
shall pay the cost thereof to Landlord upon demand.

Tenant shall, at Tenant’s sole cost and expense, maintain a regular service and
maintenance contract for the HVAC system as referenced in Exhibit “G” attached
hereto (including exterior mechanical equipment with a licensed HVAC contractor
reasonably acceptable to Landlord for the entire Term of this Lease. Such HVAC
service contract shall provide for a minimum of quarterly filter replacement and
inspections, as well as annual preventative maintenance work and coil cleaning.
Tenant shall provide Landlord with a copy of such HVAC service contract within
thirty (30) days of the Effective Date of this Lease and shall provide Landlord
with copies of any amendments and/or extensions to said service contract.
Further, Tenant shall provide documentation from the HVAC contractor evidencing
all repair and maintenance required under this Section, on a quarterly basis.

There are thirteen (13) HVAC units servicing the Leased Premises. Nine (9) of
the units are thirteen (13) years old or older (“Plus 13 Units”); one (1) unit
is ten (10) years old (“10 Year Unit”); three (3) are between two (2) and four
(4) years old (“Recent Units”) as shown on Exhibit I. Repair and replacement of
the above referenced units shall be as follows:

(i)  Plus 13 Units: Tenant shall be responsible for the repair of the Plus 13
Units to a maximum of $2,500.00 per unit, per year providing, however, in the
event the cost to repair any unit at any one time, exceeds forty-five percent
(45%) of the cost to replace the unit, Landlord will be required to replace that
unit. Upon replacement, Tenant shall be responsible for the future repair and
replacement of that unit;

Page 13 of 41

--------------------------------------------------------------------------------




(ii) 

10 Year Unit: Tenant shall be responsible for repair of the unit to a maximum of
$2,500.00 per year. In the event of necessity to replace the 10 Year Unit,
Tenant shall pay a percentage of cost, which percentage is calculated by a
fraction, the numerator being the amount of years remaining on the Lease at the
time of the replacement and the denominator being the number 15.

(iii) 

Recent Units: Tenant shall be solely responsible for the repair and replace
costs of the Recent Units.

7.2.4 Tenant, its employees, or agents, shall not deface any walls, ceilings,
partitions, floors, wood, stone or ironwork without Landlord’s written consent.

7.2.5 From and after the Trigger Date, Tenant shall occupy the Leased Premises
in compliance with the requirements of all laws, orders, ordinances and
regulations of all governmental authorities and will not permit any waste of
property or same to be done and will take good care of the Leased Premises.

7.2.6 If Tenant refuses or neglects to maintain the Leased Premises properly as
required and does not correct an identified problem(s) to the reasonable
satisfaction of Landlord as soon as reasonably possible after written demand,
Landlord may take such remedial action as Landlord may reasonably determine,
without liability to Tenant, for any loss or damage that may accrue to Tenant’s
equipment, fixtures, or other property, or to Tenant’s business by reason
thereof and upon completion thereof Tenant shall pay Landlord’s cost for the
taking of such action, plus ten (10%) percent for overhead, upon presentation of
bill therefor, as additional rent. Said bill shall include interest at ten (10%)
percent of said cost from the date of completion by Landlord. In the event the
Landlord shall undertake any maintenance or repair in the course of which it
shall be determined that such maintenance or repair work was made necessary by
the negligence or willful act of Tenant or any of its employees or agents or
that the maintenance or repair is, under the terms of this Lease, the
responsibility of Tenant, Tenant shall pay Landlord’s costs therefore plus
overhead and interest as above provided in this Section.

7.2.7 At the expiration of the tenancy hereby created, Tenant shall surrender
the Leased Premises in the same condition as the Leased Premises were in upon
the Lease Commencement Date or following completion of the Improvements,
whichever is later, reasonable wear and tear excepted, and damage by unavoidable
casualty excepted, and shall surrender all keys for the Leased Premises to
Landlord. Prior to the expiration of the Approvals Period, Landlord and Tenant
shall determine, in writing, which, if any, Improvements Tenant shall be
obligated to remove from the Premises at the expiration of the Term (the
“Identified Improvements”). If Tenant and Landlord cannot mutually agree to the
Identified Improvements before the expiration of the Approvals Period, either
party shall have the right to terminate this Lease prior to the expiration of
the Approvals Period. Tenant shall remove all its trade fixtures, leased
equipment and any subsequent alterations, decorations, additions and the
Identified Improvements, if any, before surrender of the Leased Premises as
aforesaid and shall repair any damage to the Leased Premises caused thereby.
Tenant shall be under no obligation to remove any Improvements that have not
been identified as the Identified Improvements. Tenant’s obligation and
liability under this covenant shall survive the expiration or other termination
of this Lease. In the event that Tenant shall vacate the Leased Premises in
unsatisfactory condition, in addition to the cost of repairs, Tenant shall:

7.2.7.1 pay all damages that Landlord may suffer on account of Tenant’s vacating
the Leased Premises in unsatisfactory condition; and

7.2.7.2 indemnify and save Landlord harmless from and against any and all claims
made by succeeding tenant of the Leased Premises against Landlord on account of
delay of Landlord in delivering possession of the Leased Premises to said
succeeding tenant to the extent that such delay is occasioned by Tenant’s
vacating the Leased Premises in unsatisfactory condition. Notwithstanding the
foregoing, Tenant shall not be liable to Landlord for consequential or other
indirect damages (including, without limitation, lost profits or business
interruption) unless the damages arise from the criminal act, gross negligence
or intentional tort of Tenant.

7.2.8 Tenant shall at its own expense perform all janitorial and cleaning
services within the Leased Premises in order to keep same in a neat, clean and
orderly condition.

7.2.9 Tenant shall give Landlord prompt written notice (and telephonic notice in
the case of an emergency) of any fire or damage occurring on or to the Leased
Premises, any defects in the Leased Premises, and any defects in any fixtures or
equipment for which Landlord is responsible under the Lease.

7.2.10 Tenant shall at its own expense provide a dumpster(s) for refuse
collection.

8. UTILITIES. Tenant shall be solely responsible for and shall promptly pay all
charges for gas, electricity, telephone or any other separately metered utility
used or consumed in the Leased Premises. Landlord shall not be liable for an
interruption or failure in the supply of any such utilities to the Leased
Premises unless caused by the gross negligence or intentional act of the
Landlord.

9. INSURANCE AND INDEMNITY.

9.1 Tenant shall carry and maintain, at its sole cost and expense, the following
types of insurance, in the amounts specified and in the form hereinafter
provided for:

9.1.1 Public liability and property damage. Tenant shall, during the Term,
maintain commercial general liability insurance, including that for personal
injury or property damage in or about the Leased Premises resulting from the
occupation, use, or operation of the Leased Premises, with contract liability
endorsement, insuring Tenant and naming the Landlord, Landlord’s lender on the
Project and Landlord’s managing agent as an additional insured therein, in
amounts of not less than TWO MILLION DOLLARS ($2,000,000.00) against liability
for bodily injury including death and personal injury for any one (1) occurrence
and not less than ONE HUNDRED THOUSAND DOLLARS ($100,000.00) for property
damage.

Page 14 of 41

--------------------------------------------------------------------------------



9.1.2 Plate glass insurance providing full coverage for replacement of damaged
or destroyed glass in or upon the Leased Premises;

9.1.3 Workman’s compensation insurance for the benefit of all employees entering
upon the Leased Premises as a result of or in connection with their employment
by Tenant;

9.1.4 All other insurance required of Tenant, as an employer, pursuant to any
law, rule, or ordinance of any governmental authority having jurisdiction;

9.1.5 Fire, casualty, and extended coverage insurance on Tenant’s fixtures,
improvements and finishing’s, which policies of insurance shall be in amounts,
in such forms and issued by such companies are as approved by Landlord and shall
name Landlord and Tenant as their interests may appear; and

9.1.6 Such other forms of insurance which are not available as of the date
hereof, but which may become available in the future and are typically required
by landlords of properties similar in character to the Center, if in the
Landlord’s sole discretion, the same is necessary to adequately insure the
Leased Premises and underlying property and such other forms of insurance which
may become necessary as the result of any changes in applicable laws.

9.2 The original of each policy of insurance, certified duplicates thereof, or
certificates of insurance issued by the insurance or insuring organization shall
be delivered to Landlord on or before the Lease Commencement Date and proof of
renewal shall be provided to Landlord not less than thirty (30) calendar days
prior to the expiration of any policy. In addition to and together with Tenant’s
pro rata share of operating costs, Tenant shall pay to Landlord within ten (10)
calendar days of its receipt of Landlord’s written request, the entire amount of
any extraordinary or additional premium for insurance upon or for the Leased
Premises and/or Center occasioned by or resulting from Tenant’s use of the
Leased Premises.

9.3 The aforementioned insurance shall be in companies authorized to engage in
the business of insurance in the State of Texas with a minimum rating of “A” by
A. M. Best and shall be in form, substance, and amount (where not stated above)
satisfactory to Landlord. The insurance shall not be subject to cancellation
except after at least thirty (30) calendar days prior written notice to
Landlord. If any of the aforementioned insurance shall not be procured or
maintained by Tenant, Landlord may, at its option, procure such insurance or any
portion thereof, and Tenant shall pay to Landlord any sums expended by Landlord
therefore upon demand; or, Landlord may, at its option terminate this Lease.

9.4 Increase in Fire Insurance Premium. Tenant agrees that it will not keep,
use, sell or offer for sale in or upon the Leased Premises any article which may
be prohibited by the standard form of fire and extended risk insurance policy.
Tenant agrees to pay any increase in premiums for fire and extended coverage
insurance that may be charged during the term of this Lease on the amount of
such insurance which may be carried by Landlord on said premises or the building
of which they are a part, resulting from the type of merchandise used or sold by
Tenant in the Leased Premises, whether or not Landlord has consented to the
same.

9.5 Indemnification: Tenant, on behalf of itself and Tenant’s Agents, hereby
releases Landlord and the Landlord Indemnified Parties from any liability for,
and shall indemnify, defend and save Landlord and the Landlord Indemnified
Parties harmless from and against, any and all claims, actions, damages,
liability and expense (i) in connection with loss of life, personal injury
and/or damage to property arising from or out of any occurrence in, upon or at
the Leased Premises, or the occupancy or use by Tenant or Tenant’s Agents of the
Leased Premises or the Building Property or the Park or any part thereof,
whether occurring in or about the Leased Premises or outside the Leased Premises
but within the Park except to the extent caused by the negligence or willful
misconduct of Landlord and (ii) in connection with or arising out of a breach of
this Lease by Tenant. In the event Landlord shall be made a party to any
litigation commenced by or against Tenant or Tenant’s Agents, then Tenant shall
protect and hold Landlord and Landlord Indemnified Parties harmless therefrom
and shall pay all costs, expenses and reasonable attorney’s fees incurred or
paid by Landlord in connection with such litigation except to the extent
liability is determined to be caused by the negligence or willful misconduct of
Landlord. For all purposes under this Lease, the term “Landlord Indemnified
Parties” shall include Managing Agent, Landlord’s Agent, any on-site property or
leasing manager for the Park and/or the Building and their respective employees,
officers, directors, contractors, agents, members or subcontractors, and any
ground or underlying lessors or any mortgagees of Landlord, including, without
limitation, Lender. This indemnification shall survive the
termination/expiration of this Lease.

Except to the extent caused by the negligence of Landlord or its agents,
contractors or employees, Tenant further waives all claims against Landlord and
the Landlord Related Parties for any damage to any property in or about the
Property, for any loss of business or income, and for injury to or death of any
persons, regardless of the cause of any such loss or event or time of
occurrence. Tenant will indemnify, protect, defend and hold harmless Landlord
and the Landlord Related Parties from and against all claims, losses, damages,
causes of action, costs, expenses and liabilities, including legal fees, arising
out of Tenant’s occupancy of the Leased Premises or presence on the Property,
the conduct of Tenant’s business, any default by Tenant, and/or any act,
omission or neglect (including violations of Law) of Tenant or its agents,
contractors, employees, suppliers, licensees or invitees, successors or assigns
(each a “Tenant Entity” and collectively, the “Tenant Entities”). The provisions
of this Section 9.5 shall survive the expiration or earlier termination of this
Lease.

Landlord shall indemnify and hold Tenant harmless from and against all costs,
damages, claims, liabilities and expenses (including reasonable attorney’s fees)
suffered by or claimed against Tenant, directly based on, arising out or
resulting from (i) any grossly negligent act or omission of Landlord, its
employees or agents, or (ii) any breach by Landlord in the performance or
observance of its covenants or obligations under this Lease.

Page 15 of 41

--------------------------------------------------------------------------------



9.6 Waiver of Subrogation. Landlord and Tenant hereby waive (unless said waiver
should invalidate any such insurance) its right to recover damages against the
other party for any reason whatsoever to the extent the other party recovers
indemnity from its insurance carrier. Any insurance policy procured by Tenant
which does not name Landlord as a named insured shall, if obtainable, contain an
express waiver of any right of subrogation by the insurance company against the
Landlord. It is understood that this waiver is intended to extend to all such
loss or damage whether or not the same is caused by the fault or neglect of
either Landlord or Tenant (but not the gross negligence or intentional acts of
either) and whether or not insurance is in force.

10. ATTORNMENT AND SUBORDINATION.

10.1 Attornment. In the event any proceedings are brought for the foreclosure
of, or in the event of exercise of the power of sale under any mortgage made by
the Landlord covering the Leased Premises or in the event a deed is given in
lieu of foreclosure of any such mortgage, if requested to do so, Tenant shall
attorn to the purchaser or grantee in lieu of foreclosure upon any such
foreclosure or sale and recognize such purchaser or grantee in lieu of
foreclosure as the Landlord under this Lease, provided such purchaser or grantee
in lieu of foreclosures assumes the obligations contained in this Lease and
Tenant’s quiet possession shall not be disturbed if Tenant is not in default.

10.2 Subordination. Tenant agrees that this Lease and the interest of Tenant
therein shall be, and the same hereby is made subject and subordinate at all
times to all covenants, restrictions, easements and other encumbrances now or
hereafter affecting the fee title of the Project and to all ground and
underlying leases and to any mortgage of any amounts and all advances made and
to be made thereon, which may now or hereafter be placed against or affect any
or all of the land and/or any or all of the buildings and improvements,
including the Leased Premises, now or at any time hereafter constituting a part
of the Project, and/or any ground or underlying leases covering the same, and to
all renewals, modifications, consolidations, participation’s, replacements and
extensions thereof, provided that any such mortgagee provides Tenant with an
agreement satisfactory to Tenant (“Non-Disturbance Agreement”), setting forth
that so long as Tenant is not in default hereunder, Tenant’s rights and
obligations hereunder shall remain in force and Tenant’s right to possession
shall be upheld. Within sixty (60) days of the Effective Date of this Lease,
Landlord shall deliver to Tenant Non-Disturbance Agreements from all mortgagees
of the Leased Premises in form and substance reasonably acceptable to Tenant.
The term "Mortgages" as used herein shall be deemed to include trust indentures
and deeds of trust. The aforesaid provisions shall be self-operative and no
further instrument of subordination shall be necessary unless required by any
such ground or underlying lessors or mortgages. Should the Landlord, any ground
or underlying lessors or mortgagees desire confirmation of such subordination,
Tenant, within ten (10) days following written request therefor, shall execute
and deliver, without charge, any and all documents (in form acceptable to
Landlord and such ground or underlying lessors or mortgagees) subordinating the
Lease and the Tenant's rights hereunder. However, should any such ground or
underlying lessors or any mortgagees request that Lease be made superior, rather
than subordinate, to any such ground or underlying lease and/or mortgage, then
Tenant, within ten (10) days following Landlord's written request therefor,
agrees to execute and deliver, without charge, any and all documents (in form
acceptable to Landlord and such ground or underlying lessors or mortgagees)
effectuating such priority.

10.3 SNDA. In the event (i) the Non-Disturbance Agreement referenced in 10.2
above does not provide for or excludes the obligation of the current lender to
fund the Landlord’s Contribution for Improvements in the event of a Landlord
default and (ii) Approvals Period under Section 1.5 has expired or been waived,
Landlord shall, within ten (10) days after the Approvals Period has expired or
waived, provide a bond, letter of credit or other reasonably acceptable
collateral providing assurance that the sum of the Landlord’s Contribution will
be available for funding in accordance with the requirements of the Improvement
Allowance provision of this Lease.

10.4 Landlord Waiver. Landlord acknowledges that a lender may extend credit to
Tenant to be secured by certain collateral contained or used in connection with
the conduct of Tenant’s business at the Leased Premises. In connection with such
financing, Upon Tenant’s request, Landlord agrees to execute a
landlord/mortgagee waiver reasonably acceptable to lender and Tenant.

11. Assignment and Subletting.

11.1 Consent Required.

11.1.1 Tenant may not assign or in any manner transfer, or grant or suffer any
encumbrance of Tenant’s interest in this Lease in whole or in part, nor sublet
all or any portion of the Leased Premises, or grant a license, concession or
other right of occupancy of any portion of the Leased Premises, without the
prior written consent of Landlord in each instance, which such consent shall not
be unreasonably withheld, conditioned, or delayed in any manner. The consent by
Landlord to any assignment or subletting shall not constitute a waiver of the
necessity for such consent to any subsequent assignment or subletting. If this
Lease be assigned, or if the Leased Premises or any part thereof be underlet or
occupied by any party other than Tenant, Landlord may collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to the rent
herein reserved, but no such assignment, underletting, occupancy or collection
shall be deemed a waiver of this covenant, or the acceptance of the assignee,
subtenant or occupant as Tenant, or a release of Tenant from the further
performance by Tenant of the covenants on the part of Tenant herein contained.
This prohibition against assignment or subletting shall be construed to include
prohibition against any assignment or subleasing by operation of law, legal
process, receivership, bankruptcy or otherwise, whether voluntary or
involuntary. Notwithstanding any assignment or sublease, Tenant shall remain
fully liable on this Lease and shall not be released from performing any of the
terms, covenants and conditions of this Lease, unless otherwise agreed in
writing by Landlord.

Page 16 of 41

--------------------------------------------------------------------------------



If Tenant subleases the Leased Premises, in whole or in part, at a rental rate
greater than that charged under this Lease one half (½) of such additional
rental amount received by Tenant shall be paid to Landlord.

Notwithstanding the foregoing, provided that the use of the Leased Premises does
not change from that described in the Summary of this Lease, Tenant shall have
the right to assign this Lease, or to sublet all or any portion of the Leased
Premises to: (i) any party controlling, controlled by or under common control
with Tenant, (ii) any entity with which Tenant is merged or consolidated or
(iii) to any party that purchases all or substantially all of Tenant’s assets in
the geographical region where the Leased Premises are located (collectively, a
“Permitted Transfer”), provided that subsequent to such Permitted Transfer,
Tenant shall remain liable for the payment and performance of Tenant’s
obligations under this Lease and the Transferee has financial viability at least
equal to Tenant at time of transfer in the event of a Permitted Transfer, Tenant
shall provide Landlord with proper documentation of such assignment or sublease
within thirty (30) days prior to said assignment or sublease, including audited
financials (to the extent they exist) or certified financials of the new entity.

11.1.2 The Tenant shall pay an administrative fee of $1,000.00 in connection
with any assignment or sublease.

11.2 Significant Change of Ownership. If the Tenant is a corporation (other than
one whose shares are regularly and publicly traded either on a recognized stock
exchange or the over-the-counter market), Tenant represents that the Ownership
and power to vote its entire outstanding capital stock belongs to and is vested
in the officer or officers executing this Lease or members of his or their
immediate family. If Tenant is a partnership, Tenant represents that the general
partner executing this Lease is duly authorized to execute the same on behalf of
said partnership.

11.3 Assignment by Landlord. In the event of the transfer and assignment by
Landlord of its interest in this Lease and/or in the building containing the
Leased Premises to a person expressly assuming Landlord’s obligations under this
Lease, Landlord shall thereby be released from any further obligations
thereunder, and Tenant agrees to look solely to such successor in interest of
the Landlord for performance of such obligations. Any security given by Tenant
to secure performance of Tenant’s obligations hereunder may be assigned and
transferred by Landlord to such successor in interest, and Landlord shall
thereby be discharged of any further obligation relating thereto.

12. Waste, Governmental Regulations

12.1 Waste or Nuisance. Tenant shall not commit or suffer to be committed any
waste upon the Leased Premises or any nuisance or other act or thing which may
disturb the quiet enjoyment of any other tenant in the Project, or which may
adversely affect Landlord’s interest in the Leased Premises or the Project.

12.2 Government Regulations. Tenant shall, at Tenant’s sole cost and expense,
comply with all county, municipal, state, federal laws, orders, ordinances and
other applicable requirements of all governmental authorities, now in force, or
which may hereafter be in force, pertaining to, or affecting the condition, use
or occupancy of the Leased Premises, and shall faithfully observe in the use and
occupancy of the Leased Premises all municipal and county ordinances and state
and federal statutes now in force or which may hereafter be in force provided
that Tenant shall not be obligated to make any changes to, modifications of or
repairs required by any such laws, ordinances, codes, rules, regulations, orders
or other lawful requirements unless such arise expressly due to Tenant’s unique
and specific use and occupancy of the Leased Premises and not from the mere use
of same as provided herein. Tenant shall indemnify, defend and save Landlord
harmless from all costs, losses, expenses or damages resulting from Tenant’s
failure to perform its obligations under this Section.

13. Rule and Regulations. Tenant agrees to comply with all rules and regulations
Landlord may adopt from time to time for operation of the Project, and
protection and welfare of Project, its tenants, visitors, and occupants. The
present rules and regulations, which Tenant hereby agrees to comply with,
entitled “Rules and Regulations” are attached hereto as Exhibit “B”. Landlord
may amend the rules from time to time and any future rules and regulations shall
become a part of this Lease, and Tenant hereby agrees to comply with the same
upon delivery of a copy thereof to Tenant, providing the same do not materially
deprive Tenant of its rights established under this Lease.

14. Advertising, Etc.

14.1 Solicitation of Business. Tenant and Tenant’s employees and agents shall
not solicit business in the parking or other common areas, nor shall Tenant
distribute any handbills or other advertising matter on automobiles parked in
the parking area or in other common areas.

14.2 Advertised Name and Address. Tenant may use as its advertised business
address the name of the Project. Tenant shall not use the name of the Project
for any purpose other than as the address of the business to be conducted by
Tenant in the Leased Premises, and Tenant shall not acquire any property right
in or to any name which contains the name of the Project as a part thereof. Any
permitted use by Tenant of the name of the Project during the term of the Lease
shall not permit Tenant to use, and Tenant shall not use, such name of the
Project either after the termination of this Lease or at any other location.
Tenant shall not use the name of the Landlord in any advertisement, or
otherwise.

15. Destruction of Leased Premises.

15.1 Total or Partial Destruction. If the Leased Premises shall be damaged by
fire, the elements, unavoidable accident or other casualty, without the fault of
Tenant, but are not thereby rendered untenable in whole or in part, Landlord
shall at its own expense cause such damage, except to Tenant’s equipment and
trade fixtures, to be repaired, and the rent and other charges shall be abated.
Repairs shall commence within ninety (90) days from receipt of insurance
proceeds or commitment to fund from covered insurance provider. If by reason of
such occurrence, the Leased Premises shall be rendered untenable only in part,
Landlord shall at its own expense cause the damage, except to Tenant’s equipment
and trade fixtures, to be repaired within a reasonable period of time, but only
to the condition in which the Leased Premises (including Improvements, if any)
were originally delivered to Tenant as of the Trigger Date, and the Base Rent
meanwhile shall be abated proportionately as to the portion of the Leased
Premises rendered untenable. If such damage shall occur during the last year (1)
years of the term of this Lease (or of any renewal term), either Landlord or
Tenant shall have the right, to be exercised by notice to the other within sixty
(60) days after said occurrence, to elect not to repair such damage and to
cancel and terminate this Lease effective as of a date stipulated in the notice,
which shall not be later than thirty (30) days after the giving of such notice.
If the Leased Premises shall be rendered wholly untenable by reason of such
occurrence, the Landlord shall at its own expense cause such damage, except to
Tenant’s equipment and trade fixtures, to be repaired, but only to the condition
in which the Leased Premises (including Improvements) were originally delivered
to Tenant as of the Trigger Date, and the Base Rent meanwhile shall be abated in
whole except that either Tenant or Landlord shall have the right, to be
exercised by notice to Tenant within sixty (60) days after said occurrence, to
elect not to reconstruct the destroyed Leased Premises, and in such event this
Lease and the tenancy hereby created shall cease as of the date of the said
occurrence. There shall be no abatement of the Base Rent if such damage is
caused by the gross negligence or intentional act of Tenant. Whenever the Base
Rent shall be abated pursuant to this Section 15.1, such abatement shall
continue until the date which shall be the sooner to occur of: (i) fifteen (15)
days after notice by Landlord to Tenant that the Leased Premises have been
substantially repaired and restored; or (ii) the date Tenant’s business
operations are restored in the entire Leased Premises.

Page 17 of 41

--------------------------------------------------------------------------------



15.2 Partial Destruction of Building. In the event that fifty (50%) percent or
more of the rentable area of the building in which the Leased Premises are
located shall be damaged or destroyed by fire or other cause, notwithstanding
any other provisions contained herein and that the Leased Premises may be
unaffected by such fire or other cause, Landlord shall have the right, to be
exercised by notice in writing delivered to Tenant within sixty (60) days after
said occurrence, to elect to cancel and terminate this Lease. Upon the giving of
such notice to Tenant, the term of this Lease shall expire by lapse of time upon
the thirtieth day after such notice is given, and Tenant shall vacate the Leased
Premises and surrender the same to Landlord; provided, however, in the event the
building is deemed to be a hazard or danger by any governmental agency, the
Lease shall expire upon the third day after notice is given.

15.3 Reconstruction of Improvement. In the event of any reconstruction of the
Leased Premises under this Section, said reconstruction shall be in substantial
conformity of the Leased Premises on the Trigger Date. Tenant, at its sole cost
and expense, shall be responsible for the repair and restoration of all items
that was Tenant’s work, and the replacement of its stock in trade fixtures,
furniture, furnishings and equipment. Tenant shall commence the installation of
fixtures, equipment, and merchandise hereof promptly upon delivery to it of
possession of the Leased Premises and shall diligently prosecute such
installation to completion.

15.4 Other than for gross negligence or willful misconduct, neither party shall
be responsible to the other for consequential damages, lost income, lost revenue
or profits.

16. Eminent Domain.

16.1 Total Condemnation. If the whole of the Leased Premises shall be acquired
or condemned by eminent domain for any public or quasi-public use or purpose,
then the term of this Lease shall cease and terminate as of the date of title
vesting in such proceeding and all rentals and other charges shall be paid up to
that date and Tenant shall have no claim against Landlord for the value of any
unexpired term of this Lease.

16.2 Partial Condemnation.

16.2.1 If any part of the Leased Premises shall be acquired or condemned by
eminent domain for any public or quasi-public use or purpose, and in the event
that such partial taking or condemnation shall, in the opinion of Landlord and
Tenant, render the Leased Premises unsuitable for the business of the Tenant,
then Landlord and Tenant shall each have the right to terminate this Lease by
notice given to the other within sixty (60) days after the date of title vesting
in such proceeding and Tenant shall have no claim against Landlord for the value
of any unexpired term of this Lease. A taking or condemnation in excess of 50%
of the square footage of the Leased Premises shall be presumed to render the
Leased Premises unsuitable for the business of the tenant.

16.2.2 If more than twenty (20%) percent of the floor area of the buildings in
the Project shall be taken as aforesaid (whether or not the Leased Premises
shall be affected by the taking), Landlord shall have the right to terminate
this Lease by notice to Tenant given within sixty (60) days after the date of
title vesting in such proceeding and Tenant shall have no claim against Landlord
for the value of the unexpired term of this Lease.

16.3 Landlord’s Damages. In the event of any condemnation or taking as
hereinabove provided, whether whole or partial, the Tenant shall not be entitled
to any part of the award, as damages or otherwise, for such condemnation and
Landlord is to receive the full amount of such award, the Tenant hereby
expressly waiving any right or claim to any part thereof.

16.4 Tenant’s Damages. Although all damages in the event of any condemnation are
to belong to the Landlord, whether such damages are awarded as compensation for
diminution in value of the Leasehold or the fee of the Leased Premises, Tenant
shall have the right to claim and recover from the condemning authority, but not
from Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant’s own right on account of any damage to Tenant’s business by
reason of the condemnation and for or on account of any cost or loss to which
Tenant might be put in removing Tenant’s merchandise, furniture, fixtures,
leasehold improvements and equipment, provided no such claim shall diminish or
otherwise adversely affect Landlord’s award. Each party agrees to execute and
deliver to the other all instruments that may be required to effectuate the
provisions of Section 16.3 and this Section 16.4.

Page 18 of 41

--------------------------------------------------------------------------------



16.5 Sale Under Threat of Condemnation. A sale by Landlord to any authority
having the power of eminent domain, either under threat of condemnation or while
condemnation proceedings are pending, shall be deemed a taking under the power
of eminent domain for all purposes under this Section.

17. Default of Tenant.

17.1 Events of Default. Upon the happening of one or more of the events as
expressed below, (individually and collectively, “Events of Default”), the
Landlord shall have any and all rights and remedies hereinafter set forth:

17.1.1 In the event Tenant should fail to pay any monthly installment of rent or
any other sums required to be paid hereunder, as and when the same become due
following notice and cure periods.

17.1.2 To the extent not contrary to Bankruptcy Law, in the event a petition in
bankruptcy (including Chapter 11 bankruptcy proceeding or any other
reorganization proceedings under Bankruptcy Law) is filed by the Tenant, or is
filed against Tenant, and such petition is not dismissed within thirty (30) days
from the filing thereof, or in the event Tenant is adjudicated a bankrupt.

17.1.3 In the event an assignment for the benefit of creditors is made by
Tenant.

17.1.4 In the event of an appointment by any court of a receiver or other court
officer of Tenant’s property and such receivership is not dismissed within
thirty (30) days from such appointment.

17.1.5 Intentionally Deleted.

17.1.6 In the event Tenant, before the expiration of the term hereof and without
the written consent of the Landlord, vacates the Leased Premises or abandons the
possession thereof for sixty (60) consecutive days, or uses the Leased Premises
or property of the Project for a purpose other than identified in the Lease.

17.1.7 In the event an execution or other legal process is levied upon the
equipment, furniture, effects or other property of Tenant brought on the Leased
Premises, or upon the interest of Tenant in this Lease, and the same is not
satisfied or dismissed within ten (10) days from the levy.

17.1.8 In the event Tenant fails to provide an estoppel certificate or
subordination agreement as and when required under this Lease.

17.1.9 In the event Tenant fails to keep, observe or perform any of the other
terms, conditions or covenants on the part of Tenant herein to be kept, observed
and performed for more than twenty (20) days after written notice thereof is
given by Landlord to Tenant specifying the nature of such default, or if the
default so specified shall be of such a nature that the same cannot reasonably
be cured or remedied within said twenty (20) day period, if Tenant shall not in
good faith have commenced the curing or remedying of such default within such
twenty (20) day period and shall not thereafter continuously and diligently
proceed therewith to completion; provided, however, nothing herein shall
prohibit Landlord from taking immediate legal action, with or without notice, to
protect the health, safety or welfare of the Landlord, the Project, tenants of
the Project, other persons or entities in or about the Project or the general
public.

17.1.10 Notwithstanding anything contained herein to the contrary, in the event
of a monetary default on the part of Tenant, Landlord shall give and shall only
be required to give Tenant five (5) business days written notice within which
Tenant must cure the monetary default.

17.2 Remedies of Landlord

17.2.1 If Tenant fails to perform any duty or obligation of Tenant under this
Lease, Landlord may at its option after ten (10) days written notice, without
waiver of Default nor any other right or remedy, perform any such duty or
obligation on Tenant’s behalf. The reasonable costs and expenses of any such
performance by Landlord will be immediately due and payable by Tenant upon
receipt from Landlord of the reimbursement amount required.

17.2.2 Upon a Default, with or without notice or demand, and without limiting
any other of Landlord’s rights or remedies, Landlord may:

a.      

Terminate this Lease, in which case Tenant shall immediately surrender the
Leased Premises to Landlord. If Tenant fails to surrender the Leased Premises,
Landlord, in compliance with Law, may enter upon and take possession of the
Leased Premises and remove Tenant, Tenant’s Property and any party occupying the
Leased Premises. Tenant shall pay Landlord, on demand, all past due Rent and
other losses and damages Landlord suffers as a result of Tenant’s Default,
including, without limitation, an amount equal to all Costs of Reletting
(defined below) plus an amount equal to any deficiency that may arise from the
total rent that Tenant would have been required to pay for the remainder of the
Term had the Lease remained in effect, discounted to present value at the Prime
Rate (as defined herein) then in effect minus the rents actually received by
Landlord, if any, in connection with reletting the Leased Premises. “Costs of
Reletting” shall include all reasonable costs and expenses incurred by Landlord
in reletting or attempting to relet the Leased Premises, including, without
limitation, legal fees, unamortized brokerage commissions, the unamortized cost
of alterations and the value of other unamortized concessions or unamortized
allowances granted to a new tenant.

b.

Terminate Tenant’s right to possession of the Leased Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the Leased
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Leased Premises, without notice to Tenant, for such period of time and on
such terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any an
amount equal to any deficiency arising from the total rent that Tenant would
have been required to pay for the remainder of the Term, discounted to present
value at the Prime Rate then in effect minus the rents actually received by
Landlord, if any, in connection with reletting the Leased Premises. The re-entry
or taking of possession of the Leased Premises shall not be construed as an
election by Landlord to terminate this Lease.

Page 19 of 41

--------------------------------------------------------------------------------




c.      

Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state wherein the Leased Premises is located. Neither
party shall be liable to the other for consequential or other indirect damages
of the other (including, without limitation, lost profits or business
interruption) unless the damages arise from or are approximately caused by
willful breach, criminal act, gross negligence and/or intentional tort of the
acting party.

17.2.3 In lieu of calculating damages under Section 17.2.2, Landlord may elect
to receive as damages the following:

d.      

Recover the sum of (i) all rent accrued through the date of termination of this
Lease or Tenant’s right to possession, and (ii) an amount equal to the total
rent that Tenant would have been required to pay for the remainder of the Term
discounted to present value at the Prime Rate (defined below) then in effect,
minus the then present fair rental value of the Leased Premises for the
remainder of the Term, similarly discounted, after deducting all anticipated
Costs of Reletting. “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the state in which the Building is located.


(b)      

If Tenant fails to pay Base Rent, and Landlord terminates this Lease or Tenant’s
right of possession with more than twelve (12) months remaining in the Term,
then Landlord may elect to recover, liquidated rental damages for the period
after any such termination equal to twelve (12) times the monthly Base Rent due
in the month of the breach (or if not due on that month the next month in which
full monthly payment is due) in lieu of any other contractual or legal measure
of damages for Tenant’s non-payment of Base Rent, and the parties agree that
this is a reasonable estimate of Landlord’s damages for such a breach given the
uncertainty of future market rental rates and the duration of any vacancy.

17.2.3.1 In addition to any damages Landlord has a right to recover under
Sections 17.2.2 or 17.2.3, Landlord shall have the right to (a) reimbursement
upon Landlord’s demand to Tenant for any unamortized free rent, deferred rent or
other Lease execution inducement, and (b) any other losses and damages Landlord
suffers as a result of Tenant’s Default, including, without limitation, (i)
Landlord’s cost of recovering possession of the Leased Premises and removing,
storing and disposing of any of Tenant’s or other occupant’s property left on
the Leased Premises after reentry and (ii) if Tenant is in Default of any of its
non-monetary obligations under this Lease and Landlord exercises its right under
Section 18.01 to perform such obligations, Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to five (5%) percent of the cost of the work performed by Landlord. The
repossession or re-entering of all or any part of the Leased Premises shall not
relieve Tenant of its liabilities and obligations under this Lease. No right or
remedy conferred upon or reserved to Landlord in this Lease is intended to be
exclusive of any right or remedy granted to Landlord by statute or common law,
and each and every such right and remedy will be cumulative and in addition to
any other right and remedy now or subsequently available to Landlord at Law or
in equity.

17.2.4 If Landlord terminates Tenant’s right to possession or Tenant abandons
the Leased Premises in violation of the Lease, to the extent (but no further)
Landlord is required by applicable Law to mitigate damages, or is required by
applicable Law to use efforts to do so, and such requirement cannot be lawfully
and effectively waived (it being the intention of Landlord and Tenant that
Tenant waive and Tenant hereby waives such requirements to the maximum extent
permitted by applicable law), Landlord shall use commercially reasonable efforts
to mitigate Landlord’s damages, and Tenant shall be entitled to submit proof of
such failure to mitigate as a defense to Landlord’s claims for damages after any
such termination of possession. With regard to the provisions of this Lease or
the present or future Laws that require Landlord to mitigate or seek to mitigate
its damages or to use efforts to re-let the Leased Premises, it is acknowledged
by Landlord and Tenant that the state of the law in Texas at the time this Lease
is made is uncertain and in order to end all doubt as to what Landlord must and
may do to (a) mitigate its damages, (2) seek to mitigate its damages, or (3)
re-let or seek to re-let the Leased Premises (hereinafter collectively called
“Mitigate”), the following are procedures setting forth Landlord’s duty to
Mitigate. If all of the procedures set forth below are followed by Landlord,
Landlord shall be presumptively deemed to have discharged its duty to Mitigate:

e.      

In order to market the Leased Premises in a suitable condition, Landlord shall
be obligated to clean and repaint the Leased Premises and, to the extent, but
only to the extent, that Landlord is otherwise obligated to repair and restore
the Leased Premises under other provisions of this Lease, Landlord shall repair
and restore the Leased Premises. Except for the reasonable cost to clean and
repaint the Leased Premises, and except for the cost of repairs and restoration
of the Leased Premises that is required of Landlord under this Lease, Landlord
shall not be required to spend any money to make the Leased Premises ready for a
replacement tenant.

f.

Landlord shall be obligated to market the Leased Premises in the same manner
that Landlord markets, or has previously marketed, other premises for lease in
the Building and other buildings in the same geographic area in which the Leased
Premises is located that Landlord owns or has previously owned (“Other
Buildings”); provided, however, Landlord shall only be obligated to incur and
pay costs and expenses to procure a replacement tenant that Landlord would
ordinarily incur and pay in connection with leasing premises comparable to the
Leased Premises, including, without limitation, Landlord’s legal costs to
prepare a new lease, and reasonable broker’s fees, and advertising costs.

Page 20 of 41

--------------------------------------------------------------------------------




g.      

All Costs of Reletting (regardless of the success of Landlord’s efforts with
respect thereto), shall be repaid to Landlord in full, with interest, before any
sums actually received from re-letting are applied to offset any rent due from
Tenant to Landlord under this Lease. Tenant agrees that if Landlord re-lets all
or any portion of the Leased Premises, any rents received by Landlord under the
new lease that exceed the rent due Landlord under this Lease for the same rent
payment period for which those rents were paid, shall be applied to the Costs of
Reletting and interest payable by Tenant to Landlord. Tenant shall not receive
any credit for any excess amounts, but rather Landlord exclusively shall be
entitled to the same. Tenant shall continue to be liable for all rent (whether
accruing prior to, on or after the date of termination of this Lease or Tenant’s
right of possession) and damages, except to the extent that Tenant receives any
credit against unpaid rent under Section 18.02 or pleads and proves by clear and
convincing evidence that Landlord fails to exercise commercially reasonable
efforts to Mitigate to the extent required under this Section and that
Landlord’s failure caused an avoidable and quantifiable increase in Landlord’s
damages for unpaid rent.

h.

Landlord shall not be required to accept any person or entity as a tenant
(regardless of their operational abilities and credit rating) who is
controlling, controlled by or under common control with Tenant or which proposes
a change in the use of the Leased Premises permitted under this Lease to a use
which: (i) violates any prohibition on use in the Building; (ii) is incompatible
with the nature and character of the Building; (iii) creates a parking demand or
demand on Building equipment, facilities and systems in excess of the demand
created by Tenant; or (iv) conflicts with any other existing tenant use in the
Building, or with any use of any person or entity that is at that time a lease
prospect of Landlord for other space in the Building.

i.

Landlord shall not be required to show preference for the Leased Premises over
other available lease space, but rather shall let prospects determine which
space is most appropriate for their respective needs.

j.

Landlord shall not be required to relet the Leased Premises to a tenant pursuant
to any proposed lease (i) that is not approved by the holders of any liens or
security interests in the Building; (ii) that would cause Landlord to be in
default of, or to be unable to perform any of its covenants or obligations
under, any agreements between Landlord and any third party; or (iii) that would
vary the terms of Landlord’s standard lease form in any manner that is not
reasonably acceptable to Landlord. Landlord shall not be required to re-let the
Leased Premises for a term longer than the term of this Lease, unless the rents
for any period after the end of the term of this Lease are the then prevailing
fair market rates; provided, however, that, during any period of re-letting
during the term of this Lease, Landlord shall be required to re-let the Leased
Premises at a base rental rate that is, at a minimum, equal to the lesser of the
prevailing fair market rates and the base rental provided under this Lease.

k.

Before re-letting the Leased Premises to any replacement tenant, Landlord may
require the proposed replacement tenant to demonstrate the same financial
capability that Landlord would require from any other lease prospect as a
condition to leasing any other space in the Building.

l.

Landlord may elect to re-let all or any marketable part of the Leased Premises,
and reletting of less than all of the Leased Premises shall not be deemed to
constitute an acceptance and surrender of the portion of the Leased Premises not
so re-let.

m.

Landlord’s duty to Mitigate shall arise on the earlier of (i) the date that
Tenant vacates the Leased Premises and fails to pay rent beyond applicable
notice and cure periods (ii) the date Tenant relinquishes any claim to
possession of the Leased Premises by written notice to Landlord and (iii) the
date on which Landlord terminates Tenant’s right to possession of the Leased
Premises pursuant to Section 17.2.2.

Tenant agrees that after and during a Default under this Lease, Landlord may
enter the Leased Premises under this provision by use of a master key, a
duplicate key or any other means to the extent permitted by law and without
breaching the peace and change, alter or modify the door locks or other security
devices on all entry doors of the Leased Premises thereby permanently excluding
Tenant and the Tenant Entities from the Leased Premises. In no event shall
Landlord be liable to Tenant for damages in connection with any action or
omission by Landlord in connection with Landlord’s exercise of its rights under
this Section. Tenant agrees that this provision of the Lease will override and
control any conflicting provisions of Sections 93.002 and 93.003 of the TEX.
PROP. CODE, as well as any successor statute governing the right of a landlord
to change the door locks of a commercial tenant.

17.2.5 In the event of any such default or breach, Landlord shall have the
immediate right to re-enter the Leased Premises, either by summary proceedings,
by force or otherwise, and to dispossess Tenant and all other occupants
therefrom and remove and dispose of all property therein in the manner provided
in subdivision 17.2.3 of this Section, all without service of any notice of
intention to re-enter and with or without resort to legal process (which Tenant
hereby expressly waives) and without Landlord being deemed guilty of trespass or
becoming liable for any loss or damage which may be occasioned thereby. In the
event of any such default or breach, Landlord shall have the right, at its
option, from time to time, without terminating this Lease, to re-enter and
re-let the premises, or any part thereof, as the agent and for the account of
Tenant upon such terms and conditions as Landlord may deem advisable or
satisfactory, in which event the rents received on such re-letting shall be
applied first to the expenses of such re-letting and collection including but
not limited to, necessary renovation and alterations of the Leased Premises,
reasonable attorney’s fees, any real estate commissions paid, and thereafter
toward payment of all sums due or which become due Landlord hereunder, and if a
sufficient sum shall not be thus realized or secured to pay such sums and other
charges at Landlord’s option, Tenant shall pay Landlord any deficiency monthly,
notwithstanding Landlord may have received rental in excess of the rental
stipulated in this Lease in previous or subsequent months, and Landlord may
bring an action therefor as such monthly deficiency shall arise, or (ii) at
Landlord’s option, the entire deficiency which is subject to ascertainment for
the remaining term of this Lease reduced to present value, shall be immediately
due and payable by Tenant. Nothing herein, however, shall be construed to
require Landlord to re-enter in any event. The Landlord shall not, in any event,
be required to pay Tenant any surplus of any sums received by Landlord on a
re-letting of said premises in excess of the rent provided in this Lease.

Page 21 of 41

--------------------------------------------------------------------------------



17.2.6 In the event of any such default or breach, the Landlord shall have the
right, at its option, to declare the rents for the entire remaining term and
other indebtedness, if any, immediately due and payable without regard to
whether or not possession shall have been surrendered to or taken by Landlord,
and may commence action immediately thereupon and recover judgment therefor.

17.2.7 The Landlord in addition to other rights and remedies it may have, shall
have the right to remove all or any part of the Tenant’s property from said
premises and any property removed may be stored in any public warehouse or
elsewhere at the cost of, and for the account of Tenant and the Landlord shall
not be responsible for the care or safekeeping thereof, and the Tenant hereby
waives any and all loss, destruction and/or damage or injury which may be
occasioned by any of the aforesaid acts.

17.2.8 Intentionally Deleted.

17.2.9 No such re-entry or taking possession of said Leased Premises by Landlord
shall be construed as an election on Landlord’s part to terminate this Lease
unless a written notice of such intention is given to Tenant. Notwithstanding
any such re-letting without termination, Landlord may at all times hereafter,
elect to terminate this Lease for such previous default or breach. Any such
re-entry shall be allowed by Tenant without hindrance, and Landlord shall not be
liable in damages for any such re-entry, or guilty of trespass or forcible
entry.

17.2.10 Any and all rights, remedies and options given in this Lease to Landlord
shall be cumulative and in addition to and without waiver of or in derogation of
any right or remedy given to it under any law now or hereafter in effect.

17.3 Waiver. The waiver by Landlord of any breach of any term, condition or
covenant herein contained shall not be waiver of such term, condition or
covenant, or any subsequent breach of the same or any other term, condition or
covenant herein contained. The consent or approval by Landlord to or of any act
by Tenant requiring Landlord’s consent or approval shall not be deemed to waive
or render unnecessary Landlord’s consent to or approval of any subsequent
similar act by Tenant. No re-entry hereunder shall bar the recovery of rents or
damages for the breach of any of the terms, conditions or covenants on the part
of Tenant herein contained. The receipt of rent after breach or condition
broken, or delay on the part of Landlord to enforce any right hereunder, shall
not be deemed a waiver or forfeiture, or a waiver of the right of Landlord to
terminate this Lease or to re-enter said Leased Premises or to re-let same.

17.4 Expenses of Enforcement. In the event any payment due Landlord under this
Lease shall not be paid on the due date, Tenant agrees to pay interest on the
amount which is delinquent at the highest rate permitted under the laws of the
state in which the Project is located, for such delinquent payment until made.
In the event any check, bank draft, order for payment or negotiable instrument
given to Landlord for any payment under this Lease shall be dishonored for any
reason whatsoever not attributable to Landlord, Landlord shall be entitled to
make an administrative charge to Tenant of One Hundred ($100.00) Dollars. Tenant
recognizes and agrees that the charges which Landlord is entitled to make upon
the conditions stated in this Section 17.4 represent, at the time this Lease is
made, a fair and reasonable estimate and liquidation of the costs of Landlord in
the administration of the Project resulting to Landlord from the events
described which costs are not contemplated or included in any other rental or
charges provided to be paid by Tenant to Landlord in this Lease. Any charges
becoming due under this Section of this Lease shall be added and become due with
the next ensuing monthly payment of Base Rent and shall be collectible as a part
thereof.

17.5 Legal Expenses. In case either part shall, without fault on its part, be
made a part to any litigation commenced by or against the other, then such party
agrees to protect and holds the other harmless and to pay all costs, expenses
and reasonable attorney’s fees incurred or paid by such party in connection with
such litigation. The prevailing party shall be entitled to recover all costs,
expenses, and reasonable attorney’s fees that may be incurred or paid by such
party enforcing the covenants and agreements in this Lease.

18. Access by Landlord.

18.1 Right of Entry. Provided reasonable advanced written notice unless in case
of emergency, Landlord and Landlord’s agents shall have the right to enter the
Leased Premises at all reasonable times to examine the same, and to show them to
prospective purchasers or lessees of the building, and to make such repairs, or
alterations, improvements or additions as Landlord may deem necessary or
desirable, and Landlord shall be allowed to take all material into and upon said
Leased Premises that may be required therefor without the same constituting an
eviction of Tenant in whole or in part and the rent reserved shall in no way
abate while said repairs, alterations, improvements or additions are being made
unless Tenant is prevented from operating in the Leased Premises in whole or in
part, in which event rent shall be proportionately abated during said period.
During the six (6) months prior to the expiration of the term of this Lease or
any renewal term, Landlord may exhibit the Leased Premises to prospective
tenants or purchasers. If Tenant shall not be personally present to open and
permit an entry into said Leased Premises, at any time, when for any reason an
entry therein shall be necessary or permissible, Landlord or Landlord’s agents
may enter the same without in any manner affecting the obligations and covenants
of this Lease. Nothing herein contained, however, shall be deemed or construed
to impose upon Landlord any obligation, responsibility or liability whatsoever,
for the care, maintenance or repair of the building or any part thereof, except
as otherwise herein specifically provided.

18.2 Roof. Use of the roof and air space above the Leased Premises is reserved
exclusively to the Landlord.

Page 22 of 41

--------------------------------------------------------------------------------



19. Tenant’S Property.

19.1 Taxes on Leasehold or Personalty. Tenant shall be responsible for and shall
pay before delinquent all municipal, county or state taxes assessed during the
term of this Lease against any leasehold interest or personal property or any
kind, owned by or placed in, upon or about the Leased Premises by the Tenant.

19.2 Loss and Damage. Other than gross negligence or willful misconduct,
Landlord shall not be responsible for any damage to property of Tenant or of
others located on the Leased Premises nor for the loss of or damage to any
property of Tenant or of others by theft or otherwise. All property of Tenant
kept or stored on the Leased Premises shall be so kept or stored at the risk of
Tenant only and Tenant shall hold Landlord harmless from any and all claims
arising out of damage to same, including subrogation claims by Tenant’s
insurance carriers.

20. Holding Over, Successors.

20.1 Holding Over. On the last day of the term of this Lease, or upon any
earlier termination of this Lease, or upon re-entry by Landlord upon the Leased
Premises, Tenant shall peaceably and without notice of any sort, quit and
surrender the Leased Premises to Landlord in accordance with the requirements of
this Lease. Tenant specifically agrees that in the event Tenant retains
possession and does not so quit and surrender the Leased Premises to Landlord,
then Tenant shall pay to Landlord:

20.1.1 All damages that Landlord may suffer on account of Tenant’s failure to so
surrender and quit the Leased Premises, and Tenant will indemnify and save
Landlord harmless from and against any and all claims made by succeeding tenant
of the Leased Premises against Landlord on account of delay of Landlord in
delivering possession of the Leased Premises to said succeeding tenant to the
extent that such delay is occasioned by the failure of tenant to so quit and
surrender said Leased Premises. Neither party shall be liable to the other for
consequential or other indirect damages of the other (including, without
limitation, lost profits or business interruption) unless arising out of or
approximately caused by the intentional breach, criminal act, gross negligence
and/or intentional tort of Tenant.

20.1.2 Rent for each month or any applicable portion of a month of such holding
over at 150% the amount payable for the month immediately preceding the
termination of this Lease, during the time Tenant thus remains in possession.

The provisions of this paragraph do not waive any of Landlord’s rights of
re-entry or any other right under the terms of this Lease. If Tenant shall fail
to surrender the Leased Premises as herein provided, no new tenancy shall be
created and Tenant shall be guilty of unlawful detainer.

20.2 Successors. All rights and liabilities herein given to, or imposed upon,
the respective parties hereto shall extend to and bind the several respective
heirs, executors, administrators, successors, and permitted assigns of the said
parties; and if there shall be more than one Tenant, they shall be bound jointly
and severally by the terms, covenants and agreements herein. No rights, however,
shall inure to the benefits of any assignee of Tenant unless the assignment to
such assignee has been approved by Landlord in writing or unless expressly
permitted pursuant to Section 11.1. Nothing contained in this Lease shall in any
manner restrict Landlord’s right to assign or encumber this Lease and, in the
event Landlord sells or transfers its interest in the Project and the purchaser
or transferee assumes Landlord’s obligation and covenants, Landlord shall
thereupon be relieved of all further obligations hereunder.

21. Environmental Actions and Indemnification.

21.1 Landlord represents and warrants to Tenant as follows: to the best of
Landlord’s knowledge, (1) the Leased Premises is in full compliance with all
applicable Environmental Laws (as hereinafter defined); (2) no Hazardous
Materials (as hereinafter defined) have been released or are otherwise present,
at, on, in, upon, beneath or about the Leased Premises, and/or no activity upon
the Leased Premises has produced, and the Leased Premises has not been used for
the storage, treatment, generation, processing, handling, production discharge
or disposal of, any Hazardous Materials in a manner that (i) represents a
violation or potential violation of any Environmental Laws, (ii) requires
reporting to any governmental authority or other third party, and/or (iii)
otherwise serves or could serve as the basis for liability under Environmental
Laws; (3) the Leased Premises does not contain underground tanks of any type,
whether empty, filled or partially filled with any substance or materials
whatsoever; (4) Landlord has not received, and is not aware of, any request for
information, notice, claim, demand, citation, summons, complaint, order or other
written communication alleging that it has or may have liability or obligations
under any Environmental Laws with respect to any environmental conditions or
Hazardous Materials conditions at or in the vicinity of the Leased Premises
and/or any Response Actions (as hereinafter defined) related to any such
environmental conditions or Hazardous Materials conditions; (5) no event has
occurred with respect to the Leased Premises, which with the passage of time or
the giving of notice, or both, would constitute a violation of, non-compliance
with, and/or liability or potential liability under, any applicable
Environmental Law; and (6) there are no encumbrances (other than Permitted
Encumbrances), claims, notices, orders or other binding legal requirements or
threats thereof relating to any actual or alleged environmental conditions or
Hazardous Materials conditions at, on, in, upon, beneath or about the Leased
Premises. The term “Environmental Laws,” as used in this Agreement, shall mean
collectively, all U.S. federal, national, state and local laws, statutes, rules,
regulations, ordinances, codes, common law, directives, decisions, orders,
consent agreements, and any other binding legal requirements (including all
amendments thereto) pertaining to environmental matters (which includes air,
water vapor, surface water, groundwater, land, soil, natural resources, chemical
use, health, safety, sanitation, zoning, land use), Hazardous Materials, and/or
the protection of the environment and/or human health, including but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Safe Water Drinking Act, the Toxic Substance Control
Act, the Hazardous Materials Transportation Act, the Occupational Safety and
Health Act, and/or any other applicable Environmental Law and/or the rules and
regulations promulgated thereunder. For purposes hereof, “Hazardous Materials”
shall mean and include, without limitation: (a) any hazardous materials,
hazardous wastes, hazardous substances and toxic substances as those or similar
terms are defined under any Environmental Law; (b) any asbestos or any material
that contains any hydrated mineral silicate, including chrysolite, amosite,
crocidolite, tremolite, anthophylite and/or actinolite, whether friable or
non-friable; (c) any polychlorinated biphenyls or polychlorinated
biphenyl-containing materials or fluids; (d) radon, radioactive materials, and
radioactive wastes; (e) any other hazardous, radioactive, toxic or noxious
substance, material, pollutant, contaminant or solid, liquid or gaseous waste;
(f) any petroleum, petroleum hydrocarbons, petroleum products, petroleum wastes,
crude oil or any fractions thereof, natural gas or synthetic gas; and (g) any
other substances, materials or wastes that, whether by their nature or use, are
or become subject to regulation under any Environmental Laws or with respect to
which any Environmental Laws or governmental entity requires or may require
Response Action.

Page 23 of 41

--------------------------------------------------------------------------------



21.2 Landlord expressly acknowledges and agrees that it will reimburse, defend,
indemnify and hold harmless Tenant and Tenant’s officers, directors, partners,
shareholders, employees, affiliates, agents, representatives, successors and
assigns, and any successors to Tenant’s interest in the Leased Premises, their
officers, directors, partners, shareholders, employees, affiliates, agents,
representatives, successors, and assigns (collectively, the “Tenant’s Parties”)
from and against any and all liabilities, claims, damages, penalties, costs,
expenditures, losses or charges (including, but not limited to, legal fees)
which may now or in the future, be undertaken, suffered, paid, awarded,
assessed, or otherwise incurred that arise out of or relate to the Leased
Premises and (a) any environmental conditions and/or Hazardous Materials
conditions at, on, in, upon, beneath or about the Leased Premises (i) existing
prior to and/or as of the Lease Commencement Date, including any Hazardous
Materials that migrated from the Leased Premises prior to the Lease Commencement
Date or that migrate from the Leased Premises as of and/or after the Lease
Commencement Date, and/or (ii) that are caused or exacerbated by Landlord, its
invitees or any other person under Landlord’s control after the Lease
Commencement Date; (b) any investigation, monitoring, studies, sampling,
testing, removal, cleanup, remediation, abatement, restoration, and/or all other
response or corrective actions of any kind (“Response Actions”) undertaken with
respect to any such environmental conditions and/or Hazardous Materials
conditions described in (a)(i) or (a)(ii); (c) any violation or potential
violation of, and/or liabilities, obligations, responsibilities and/or potential
liabilities under, Environmental Laws related to or in connection with (i) any
conditions, facts, circumstances or events existing prior to and/or as of the
Lease Commencement Date and/or (ii) any acts or omissions of Landlord, its
invitees or any other person under Landlord’s control after the Commencement
Date and/or Landlord’s ownership of the Leased Premises after the Lease
Commencement Date. Landlord’s indemnity obligations shall remain operative and
shall survive after the Lease Commencement Date. Tenant shall indemnify and hold
Landlord harmless for any and all damages, losses, liabilities, costs and
expenses, obligations, penalties, fines, impositions, fees, levies, claims,
litigation, demands, defenses, judgments, disbursements, or expenses (including
without limitation reasonable attorney’s fees and expert’s fees) arising from or
caused in whole or in part, directly or indirectly, by the release of Hazardous
Material in violation of Environmental Laws to pollute or contaminate the Leased
Premises, the Project or any part thereof, or any person or property in, on,
under, above or outside of the Project by Tenant. The terms of this paragraph
shall survive the expiration or earlier termination of the term of this Lease.

22. Quiet Enjoyment. Upon payment by the Tenant of the rents herein provided,
and upon the observance and performance of all the covenants, terms and
conditions on Tenant’s part to be observed and performed, Tenant shall peaceably
and quietly hold and enjoy the Leased Premises for the term hereby demised
without hindrance or interruption by Landlord or any other person or persons
lawfully or equitably claiming by, through or under the Landlord, subject,
nevertheless, to the terms and conditions of this Lease.

23. Miscellaneous.

23.1 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement on any check or any letter accompanying the check or payment as
rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy provided in the Lease or by law.

23.2 No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or joint venture
or a member of a joint enterprise with Tenant.

23.3 Force Majeure. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lock-outs, labor troubles, inability to procure materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrection, war or other reason of a like nature not the fault of the party
delayed in performing work or doing acts required under the terms of this Lease,
then performance of such act shall be excused for the period of the delay and
the period for the performance of any such act shall be extended for a period of
such delay. The provisions of this Section 23.3 shall not operate to excuse
Tenant from the prompt payment of rent, additional rent or any other payments
required by the terms of this Lease.

23.4 Notices. Except as otherwise authorized or allowed by statute, any notice,
demand, request or other communication required or permitted be given under this
Lease shall be in writing, signed by the party giving it and conclusively deemed
to have been properly given to and received and to be effective (a) if
hand-delivered against receipt therefor, or sent by email, or by express mail
service, on the day on which delivered, as the case may be, at the respective
addresses hereafter set forth, or if such day of delivery is not a business day,
on the first business day thereafter, or (b) if sent by registered or certified
mail, return receipt requested, postage prepaid, on the third business day after
the day on which deposited in any post office station or letter box, addressed
at the respective addresses hereafter set forth:

Page 24 of 41

--------------------------------------------------------------------------------




If to Landlord: AK Leasehold I, LLC       c/o Adler Real Estate Partners, LLC
800 Brickell Avenue, Suite 701 Miami, FL 33131   With a copy to: AK Leasehold I,
LLC c/o Adler Real Estate Services, LLC 11231 Richmond Ave, Suite D101 Houston,
Texas 77082   If to Tenant: To Tenant’s Mailing address set out in the Summary
above   With a copy to: Harter Secrest & Emery LLP 1600 Bausch & Lomb Place
Rochester, New York 14604 Attn: Kelly A. Pronti, Esq.

Any party hereto may, by giving five (5) days written notice to the other party
hereto, designate any other address in substitution of the foregoing address to
which notice shall be given.

23.5 Captions and Section Numbers. The captions, section numbers, article
numbers and index appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or described the scope or
intent of such sections or articles of this Lease nor in any way affect this
Lease.

23.6 Tenant Defined, Use of Pronoun. The word “Tenant” shall be deemed and taken
to mean each and every person mentioned as a Tenant herein be the same, one or
more and if there shall be more than one Tenant. Any notice required or
permitted by the terms of this Lease may be given by or to any one thereof, and
shall have the same force and effect as if given or to all thereof. The use of
the neuter singular pronoun to refer to Landlord or Tenant shall be deemed a
proper reference even though Landlord or Tenant may be an individual, a
partnership, a corporation, or a group of two or more individuals or
corporations. The necessary grammatical changes required to make the provisions
of this Lease apply in the plural sense where there is more than one Landlord or
Tenant and to either corporations, associations, partnerships, or individuals,
males or females, shall in all instances be assumed as though in each case fully
expressed.

23.7 Broker’s Commission. Each of the parties represents and warrants that it
has dealt with no broker or brokers in connection with the execution of this
Lease, except Transwestern and Colliers International, Inc. and each of the
parties agrees to indemnify the other against, and hold it harmless from, all
liabilities arising from any claim for brokerage commissions or finder’s fee
resulting from the indemnitor’s acts (including, without limitation, the cost of
counsel fees in connection therewith) except for the persons or entities set
forth above.

23.8 Partial Invalidity. In any term, covenant or condition of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforced to
the fullest extent permitted by law.

23.9 Effectiveness of Lease. The submission of this Lease for examination does
not constitute a reservation of or option for the Leased Premises and this Lease
becomes effective as a lease only upon execution and delivery thereof by
Landlord to Tenant, and the receipt of the full security deposit, and if paid by
check, subject to clearance.

23.10 Recording. Tenant shall not record this Lease or any memorandum thereof
without the written consent and joinder of Landlord.

23.11 Liability of Landlord. Anything contained in this Lease, at law or in
equity to the contrary notwithstanding, Tenant expressly acknowledges and agrees
that there shall at no time be or be construed as being any personal liability
by or on the part of Landlord under or in respect of this Lease or in any way
related hereto or the Leased Premises; it being further acknowledged and agreed
that Tenant is accepting this Lease and the estate created hereby upon and
subject to the understanding that it shall not enforce or seek to enforce any
claim or judgment or any other matter, for money or otherwise, personally or
directly against any officer, director, stockholder, partner, principal
(disclosed or undisclosed), representative or agent of Landlord, but will look
solely to the Landlord’s interest in the Project for the satisfaction of any and
all claims, remedies or judgements (or other judicial process) in favor of
Tenant requiring the payment of money by Landlord in the event of any breach by
Landlord of any of the terms, covenants or agreements to be performed by
Landlord under this Lease or otherwise, subject, however, to the prior rights of
any ground or underlying lessors or the holders of the mortgages covering the
Project, and no other assets of Landlord or owners of Landlord shall be subject
to levy, execution or other judicial process for the satisfaction of Tenant’s
claims; such exculpation of personal liability as herein set forth to be
absolute, unconditional and without exception of any kind.

23.12 Time of the Essence. Time is of the essence of this Lease and each and all
of its provisions in which performance is a factor.

Page 25 of 41

--------------------------------------------------------------------------------



23.13 Estoppel Information. Tenant agrees, upon request of Landlord, to execute
and deliver to Landlord, without charge and within ten (10) days following
request therefor, a written declaration in form satisfactory to Landlord: (i)
ratifying this Lease; (ii) confirming the commencement and expiration dates of
the term of this Lease; (iii) certifying that Tenant is in occupancy of the
Leased Premises, the date Tenant commenced operating Tenant’s business therein
and that this Lease is in full force and effect and has not been assigned,
modified, supplemented or amended, except by such writings as shall be stated;
(iv) that all conditions under this Lease to be performed by Landlord have been
satisfied, except such as shall be stated; (v) that there are no defenses or
offsets against the enforcement of this Lease by Landlord, or stating those
claimed by Tenant; (vi) reciting the amount of advance rental, if any, paid by
Tenant and the date to which rental has been paid; (vii) reciting the amount of
security deposited with Landlord, if any; and (viii) certifying the status of
any other matter requested by Landlord or its lender. Tenant agrees to execute
and deliver similar declarations at any time and from time to time and within
ten (10) days following request therefor by Landlord or by any mortgage holder
or ground or underlying lessor and or purchaser of the Project, and each of such
parties shall be entitled to rely upon such written declaration made by Tenant.

23.14 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

23.15 Choice of Law. This Lease shall be governed by the laws of the State of
Texas. The venue for any action filed in connection herewith by either party
shall be the county in which the Leased Premises are located.

23.16 Waiver of Trial by Jury. THE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
TENANT’S USE OR OCCUPANCY OF THE LEASED PREMISES, AND/OR ANY CLAIM OF INJURY OR
DAMAGE.

23.17 Counterparts. This Lease may be executed in multiple copies, each of which
shall be deemed an original, and all of such copies shall together constitute
one and the same instrument.

23.18 Acceptance of Funds by Landlord. No receipt of money by the Landlord from
the Tenant after the termination of this Lease or after the service of any
notice or after the commencement of any suit, or after final judgment for
possession of the Leased Premises shall reinstate, continue or extend the term
of this Lease or affect any such notice, demand or suit.

23.19 Attachments. Any Exhibits as well as any Amendments which are attached to
this Lease are a part of this Lease and are incorporated herein as if fully set
forth herein.

23.20 Insertions. No insertion, whether handwritten or otherwise, which attempts
or purports to change or modify the standard type written provisions of this
Lease and/or attachments or amendments thereto shall be effective or binding
unless and until each party to this Lease initials the change(s) or
modification(s) in the margin immediately adjacent thereto. A general initialing
by the parties of a page, at the top or bottom thereof, shall not be deemed
compliance with the above-referenced requirement and shall not bind either party
to the terms or conditions of the insertion.

23.21 Specially Designated Nationals and Blocked Persons List. Tenant represents
and warrants to Landlord that neither Tenant nor any person or entity that owns
or controls, is owned or controlled by or is under common ownership or control
with Tenant, and Landlord represents and warrants to Tenant that neither
Landlord nor any person or entity that owns or controls, is owned or controlled
by or is under common ownership or control with Landlord (a) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury pursuant to Executive Order
No. 13224, 66 Federal Register 49079 (September 25, 2001) or (b) has been
convicted, pleaded nolo contendere, indicted, arraigned or custodially detained
on charges involving money laundering or predicate crimes to money laundering.

23.22 Representation and Liability. The person executing this document on behalf
of the Tenant represents that the Tenant and any entity signing on behalf of
Tenant are valid and existing entities authorized to do business in the State of
Texas and that the actual signatory is fully authorized to act on behalf of the
entity(ies) for which the individual is purportedly signing. If any of the above
representations are inaccurate or untrue and, as a result thereof, the entity
entering into this Lease cannot be held liable thereunder, it is specifically
understood that the individual executing this Lease will be obligated under the
Lease as if the Lease was entered into in the signatory’s individual name and
Landlord may thereafter take such action as is necessary and appropriate against
the signatory of this document in the signatory’s individual capacity.

23.23 Confidentiality. Landlord and Tenant covenant with each other that all
information concerning the financial terms of this Lease shall be kept
confidential by each party, their officers, employees, agents and
representatives. All information furnished by any party in connection with the
Lease shall be kept confidential by the other party, and shall be used by it and
its officers, employees, agents and representatives only in connection with the
Lease, except to the extent that such information (i) already is known to such
other party when received; (ii) thereafter becomes lawfully obtainable from
other sources; (iii) is required to be disclosed in any document filed with any
government agency (iv) is otherwise required to be disclosed pursuant to any
federal or state law, rule or regulation or by any applicable judgment, order or
decree of any court or by any governmental body or agency having jurisdiction in
the Leased Premises after such other party has given reasonable prior written
notice to the other party of the pending disclosure of any such information; or
(v) is necessary to a financial disclosure by either.

23.24 If the total Base Rent payable during the Term is less than $500,000.00
and Tenant is represented by counsel in connection with this Lease, then Tenant
shall execute Exhibit E.

Page 26 of 41

--------------------------------------------------------------------------------



23.25 Financial Statements and Credit Reports. At Landlord’s request, but not
more than once per calendar year, Tenant shall deliver to Landlord a copy,
certified by an officer of Tenant as being a true and correct copy, of Tenant’s
most recent financial statement. In the event Tenant remains publicly traded,
Landlord shall look to public means of obtaining Tenant’s financial information
for review.

23.26 Entire Agreement. This Lease and the Exhibits, and Amendments, if any,
attached hereto and forming a part hereof, set forth all covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Leased Premises and there are no covenants, promises, conditions or
understandings, either oral or written, between them other than are herein set
forth. No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

Page 27 of 41

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Lease on the
day and year first above written.

WITNESSES:       LANDLORD: AK Leasehold I, LLC, a Delaware limited liability
company      /s/ Jossett Trewick   By:      /s/ Matthew Adler Matthew Adler,
Managing Principal, Authorized Signatory     TENANT: Transcat, Inc., an Ohio
corporation      /s/ Jennifer Nelson By:      /s/ Michael J. Tschiderer Print
Name: Michael J. Tschiderer      /s/ Scott D. Deverell Title: Senior Vice
President and CFO

Page 28 of 41

--------------------------------------------------------------------------------



Exhibit A
LEASED PREMISES

[transcat3595631-ex1014x5x1.jpg]

Page 29 of 41

--------------------------------------------------------------------------------



Exhibit A-1
LEGAL DESCRIPTION OF THE PREMISES

[transcat3595631-ex1014x6x1.jpg]

Page 30 of 41

--------------------------------------------------------------------------------



Exhibit B
RULES AND REGULATIONS

Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and the Project and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations herein stated and any additional rules and regulations which are
adopted.

1.

Driveways, sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises. The
driveways, sidewalks, halls, passages, exits, entrances, elevators and stairways
are not for the use of the general public and Landlord shall in all cases retain
the right to control and prevent access thereto by all persons whose presence,
in the judgment of Landlord, shall be prejudicial to the safety, character,
reputation and interests of the Building, the Property and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of such
tenant’s business unless such persons are engaged in illegal activities. No
tenant, and no employees or invitees of any tenant, shall go upon the roof of
any Building, except as authorized by Landlord.

           2.

No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Leased Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Landlord shall have the right to remove any such sign,
placard, banner, picture, name, advertisement, or notice without notice to and
at the expense of Tenant, which were installed or displayed in violation of this
rule. All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Leased Premises or Building except by the Building maintenance personnel
without Landlord’s prior approval.

    3.

The directory of the Building or Property, if any, will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to charge for the use thereof and to exclude any other names
therefrom.

    4.

No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Leased Premises without the
prior written consent of Landlord. In any event with the prior written consent
of Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent or of a quality, type, design, and
bulb color approved by Landlord. No articles shall be placed or kept on the
window sills so as to be visible from the exterior of the Building. No articles
shall be placed against glass partitions or doors which Landlord considers
unsightly from outside Tenant’s Leased Premises.

    5.

Each tenant shall be responsible for all persons for whom it allows to enter the
Building or the Property and shall be liable to Landlord for all acts of such
persons. Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building or the Property of
any person. During the continuance of any invasion, mob, riot, public excitement
or other circumstance rendering such action advisable in Landlord’s opinion,
Landlord reserves the right (but shall not be obligated) to prevent access to
the Building and the Property during the continuance of that event by any means
it considers appropriate for the safety of tenants and protection of the
Building, property in the Building and the Property.

    6.

Tenant shall not alter any lock or access device or install a new or additional
lock or access device or bolt on any door of its Leased Premises, without the
prior written consent of Landlord. If Landlord shall give its consent, Tenant
shall in each case furnish Landlord with a key for any such lock. Tenant, upon
the termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

    7.

The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.

    8.

Tenant shall not use or keep in or on the Leased Premises, the Building or the
Property any kerosene, gasoline, or inflammable or combustible fluid or material
except in strict accordance with the terms of the Lease. Tenant shall not use,
keep or permit to be used or kept in its Leased Premises any foul or noxious gas
or substance. Tenant shall not allow the Leased Premises to be occupied or used
in a manner offensive or objectionable to Landlord or other occupants of the
Building by reason of noise, odors and/or vibrations or interfere in any way
with other tenants or those having business therein. No animals, except those
assisting handicapped persons, shall be brought onto the Property or kept in or
about the Leased Premises.

    9.

Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Leased Premises, nor
shall Tenant carry on, or permit or allow any employee or other person to carry
on, the business of stenography, typewriting or any similar business in or from
the Leased Premises for the service or accommodation of occupants of any other
portion of the Building, or the business of a public barber shop, beauty parlor,
nor shall the Leased Premises be used for any illegal, improper, immoral or
objectionable purpose, or any business or activity other than that specifically
provided for in such Tenant’s Lease. Tenant shall not accept hairstyling,
barbering, shoeshine, nail, massage or similar services in the Leased Premises
or common areas except as authorized by Landlord.  

Page 31 of 41

--------------------------------------------------------------------------------




10.

If Tenant requires telegraphic, telephonic, telecommunications, data processing,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation. The cost of purchasing,
installation and maintenance of such services shall be borne solely by Tenant.
Landlord will direct electricians as to where and how telephone, telegraph and
electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of burglar alarms, telephones, call boxes and other office equipment
affixed to the Leased Premises shall be subject to the prior written approval of
Landlord.

           11.

Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Property or
elsewhere.

    12.

Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Leased Premises in any manner
except as approved in writing by Landlord. Tenant shall not place a load upon
any floor of its Leased Premises which exceeds the load per square foot which
such floor was designed to carry or which is allowed by law.

    13.

Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees. Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.

    14.

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Tenant shall not install, operate or
maintain in the Leased Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord. Tenant
shall not furnish cooling or heating to the Leased Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

    15.

Each tenant shall store all its trash and garbage within the interior of the
Leased Premises or as otherwise directed by Landlord from time to time. Tenant
shall not place in the trash boxes or receptacles any personal trash or any
material that may not or cannot be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the city, without
violation of any law or ordinance governing such disposal.

    16.

Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Building and the Property are prohibited and each tenant
shall cooperate to prevent the same. No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Property,
without the written consent of Landlord.

    17.

Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the Property.
Without the prior written consent of Landlord, Tenant shall not use the name of
the Building, Project or the Property or any photograph or other likeness of the
Building, Project or the Property in connection with, or in promoting or
advertising, Tenant’s business except that Tenant may include the Building’s,
Project’s or Property’s name in Tenant’s address.

    18.

Landlord may from time to time adopt systems and procedures for the security and
safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures. Tenant shall comply with all safety,
fire protection and evacuation procedures and regulations established by any
governmental agency. Tenant assumes any and all responsibility for protecting
its Leased Premises from theft, robbery and pilferage, which includes keeping
doors locked and other means of entry to the Leased Premises closed.

    19.

No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Property including the
parking and driveway areas of the Property. All products, goods and materials
must be manipulated, handled, kept, and stored within the Tenant’s Leased
Premises and not in any exterior areas, including, but not limited to, exterior
dock platforms, against the exterior of the Building, parking areas and driveway
areas of the Property. Tenant also agrees to keep the exterior of the Leased
Premises clean and free of nails, wood, pallets, packing materials, barrels and
any other debris produced from their operation. All products, materials and
goods are to enter and exit the Leased Premises by being loaded or unloaded
through dock high doors into trucks and or trailers, over dock high loading
platforms into trucks and or trailers or loaded or unloaded into trucks and or
trailers within the Leased Premises through grade level door access. Movement in
or out of the Building of furniture or office equipment, or dispatch or receipt
by Tenant of merchandise or materials requiring the use of elevators, stairways,
lobby areas or loading dock areas, shall be restricted to hours reasonably
designated by Landlord. Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity, which approval shall not be
unreasonably withheld. If approved by Landlord, the activity shall be under the
supervision of Landlord and performed in the manner required by Landlord. Tenant
shall assume all risk for damage to articles moved and injury to any persons
resulting from the activity. If equipment, property, or personnel of Landlord or
of any other party is damaged or injured as a result of or in connection with
the activity, Tenant shall be solely liable for any resulting damage, loss or
injury. Tenant shall not make deliveries to or from the Leased Premises in a
manner that might interfere with the use by any other tenant of its premises or
of the Common Areas, any pedestrian use, or any use which is inconsistent with
good business practice.

Page 32 of 41

--------------------------------------------------------------------------------




20.

Smoking of any kind is strictly prohibited, at all times, at any location on the
Property, except in the designated smoking area which is located at the OUTSIDE
PERIMETER OF THE BUILDING ONLY. Landlord may relocate the designated smoking
area at its sole discretion, at any time during the Term of this Lease.

          



21.

Tenant shall be responsible for the observance of all of the foregoing Rules and
Regulations and the Parking Rules and Regulations set forth below by Tenant’s
employees, agents, clients, customers, invitees and guests. These Rules and
Regulations are in addition to, and shall not be construed to in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of any lease of any premises in the Property. Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenant or tenants, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all tenants of the Building.

PARKING RULES AND REGULATIONS

1.

Cars must be parked entirely within painted stall lines.

          



2.

All directional signs and arrows must be observed.

 

3.

All posted speed limits for the parking areas shall be observed. If no speed
limit is posted for an area, the speed limit shall be five (5) miles per hour.

 

4.

Parking is prohibited:

 

a.

in areas not striped for parking;

          



b.

in aisles;

 



c.

where “no parking” signs are posted;

 



d.

on ramps;

 



e.

in cross hatched areas; and

 



f.

in such other areas as may be designated by Landlord.

 



5.

Handicap and visitor stalls shall be used only by handicapped persons or
visitors, as applicable.

 

6.

Parking stickers or any other device or form of identification supplied by
Landlord from time to time (if any) shall remain the property of Landlord. Such
parking identification device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Devices are not transferable and any device may not be
obliterated. Devices are not transferable and any device in possession of any
unauthorized holder will be void. There will be a replacement charge payable by
the parker and such parker’s appropriate tenant equal to the amount posted from
time to time by Landlord for loss of any magnetic parking card or any parking
sticker.

 

7.

Every parker is required to park and lock his or her own car. All responsibility
for damage to cars or persons is assumed by the parker.

 

8.

Loss or theft of parking identification devices must be reported to Landlord,
and a report of such loss or theft must be filed by the parker at that time. Any
parking identification devices reported lost or stolen found on any unauthorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen devices found by the parker must be reported to Landlord
immediately to avoid confusion.

 

9.

Parking spaces are for the express purpose of parking one automobile per space.
Washing, waxing, cleaning, or servicing of any vehicle by the parker and/or such
person’s agents is prohibited. The parking areas shall not be used for overnight
or other storage for vehicles of any type.

 

10.

Landlord reserves the right to refuse the issuance of parking identification or
access devices to any tenant and/or such tenant’s employees, agents, visitors or
representatives who willfully refuse to comply with the Parking Rules and
Regulations and/or all applicable governmental ordinances, laws, or agreements.

 

11.

Tenant shall acquaint its employees, agents, visitors or representatives with
the Parking Rules and Regulations, as they may be in effect from time to time.

 

12.

Any monthly rental for parking shall be paid one month in advance prior to the
first day of such month. Failure to do so will automatically cancel parking
privileges, and a charge of the prevailing daily rate will be due. No deductions
or allowances from the monthly rental for parking will be made for days a parker
does not use the parking facilities.

 

13.

Each parker shall pay a reasonable deposit for any parking card issued to such a
person. Such deposit shall be paid at the time the parking card is issued and
shall be forfeited if the parking card is lost. Such deposit shall be returned
without interest, at the time such person ceases to utilize the parking
facilities, upon surrender of the parking card. A reasonable replacement charge
shall be paid to replace a lost card and an amount in excess of the initial
deposit may be charged as the replacement fee.

Page 33 of 41

--------------------------------------------------------------------------------




14.

Except as provided above, No trucks, truck tractors, trailers or fifth wheel are
allowed to be parked anywhere at any time within the Property other than in
Tenant’s own truck dock well. Vehicles in violation of the above shall be
subject to tow-away, at vehicle owner’s expense. Vehicles parked in public
parking areas will be no larger than full-sized passenger automobiles or
standard pickup trucks. Landlord reserves the right, without notice to Tenant,
to tow away at Tenant’s sole cost and expense any vehicles parked in any parking
area for any continuous period of 24 hours or more, or earlier if Landlord, in
its sole discretion, determines such parking to be a hazard or inconvenience to
other tenants or Landlord, or violates any rules or regulations or posted
notices related to parking. Landlord shall not be responsible for enforcing
Tenant’s parking rights against third parties. From time to time, Landlord
reserves the right, upon written notice to Tenant, to change the location, the
availability and nature of parking spaces, establish reasonable time limits on
parking, and, on an equitable basis, to assign specific spaces with or without
charge to Tenant as Additional Rent.

          

 

15.

Tenant shall at all times comply with all applicable Laws (as defined in the
Lease) respecting the use of the parking facility serving the Building.

 

16.

LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO PERSONS USING THE
PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING AGREED THAT,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL BE AT THE
SOLE RISK OF TENANT AND ITS EMPLOYEES. WITHOUT LIMITING THE FOREGOING, TENANT
HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND RELINQUISHES ANY AND ALL
ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO
TENANT ARISING AS A RESULT OF PARKING IN THE PARKING FACILITY, OR ANY ACTIVITIES
INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME MAY OCCUR, AND FURTHER AGREES
THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE
AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED PARTIES FOR ANY SAID CAUSES OF
ACTION, EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD. IN ALL EVENTS, TENANT AGREES TO LOOK FIRST TO ITS
INSURANCE CARRIER AND TO REQUIRE THAT TENANT’S EMPLOYEES LOOK FIRST TO THEIR
RESPECTIVE INSURANCE CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED IN CONNECTION
WITH ANY USE OF THE PARKING FACILITY. TENANT HEREBY WAIVES ON BEHALF OF ITS
INSURANCE CARRIERS ALL RIGHTS OF SUBROGATION AGAINST LANDLORD OR LANDLORD
RELATED PARTIES.

 

17.

Landlord hereby reserves the right to enter into a management agreement or lease
with another entity for the operation of the Parking Facility (“Operator”). In
such event, Tenant, upon request of Landlord, shall enter into a parking
agreement upon substantially the same terms hereunder with the Operator and pay
the Operator the monthly charge established hereunder, and Landlord shall have
no liability for claims arising through acts or omissions of the Operator. It is
understood and agreed that the identity of the Operator may change from time to
time during the Term. In connection therewith, any parking lease or agreement
entered into between Tenant and any Operator shall be freely assignable by such
Operator or any successors thereto.

 

18.

If Tenant defaults with respect to the same term or condition under these
Parking Rules and Regulations more than 3 times during any 12 month period, and
Landlord notifies Tenant thereof promptly after each such default, the next
default of such term or condition during the succeeding 12 month period, shall,
at Landlord’s election, constitute an incurable default. Such cancellation right
shall be cumulative and in addition to any other rights or remedies available to
Landlord at law or equity, or provided under the Lease (all of which rights and
remedies under the Lease are hereby incorporated herein, as though fully set
forth). Any default by Tenant under these Parking Rules and Regulations shall be
a default under the Lease.

Page 34 of 41

--------------------------------------------------------------------------------



Exhibit C
LANDLORD’S WORK AND CONDITIONS FOR DELIVERY OF LEASED PREMISES

Landlord warrants that on the Trigger Date the roof will be weather tight and
all HVAC will be in good working order. Otherwise, Tenant is accepting the
Leased Premises in “As-Is” condition.

Page 35 of 41

--------------------------------------------------------------------------------



Exhibit D
IMPROVEMENTS

All work by Tenant in the Leased Premises shall be performed by contractors
approved in advance by Landlord, which approval shall not be unreasonable
withheld, conditioned or delayed. As one of the conditions for approval,
Landlord may require the contractor to procure a performance bond and/or a
payment bond for the benefit of Tenant and Landlord (as an additional obligee).

1. Utilities by Tenant: Tenant shall directly arrange for the procurement of the
following, at Tenant’s expense:

      a.

All building, plumbing, occupancy and other required permits, copies of which
are to be furnished to Landlord.

       

 

b.

Telephone service through empty conduit from Landlord’s equipment room in the
Building to the Leased Premises.

 

c.

Connection to Landlord-installed utilities in the Building.

2. Non-Combustible Construction: All Tenant construction shall be
non-combustible. Treated, fire resistant wood will be permitted where approved
by Landlord and the applicable jurisdictional authorities.

3. Interior Finish Work: All other work required to complete and place the
Leased Premises in finished condition for the opening of Tenant’s business,
except work specifically described herein above as Landlord’s Work, is to be
done by Tenant at Tenant’s sole expense, in accordance with plans and
specifications prepared by Tenant’s architect and approved by Landlord’s
architect, in conformity with this Exhibit “D.”

Tenant acknowledges that as a material and required portion of Tenant’s work,
Tenant shall be responsible for and include such improvements as necessary to
(a) demise the Leased Premises from the portion of the Building being kept by
the current tenant, Schlumberger and (b) bifurcate and separate all mechanical
systems, including but not limited to electrical, plumbing and HVAC, to be
independent and exclusive to the Leased Premises. The cost of the compliance
with the above is allocated as part of the Landlord’s Contribution.

4. Violations: In the event Tenant is notified of any violations of building
codes, ordinance regulations, requirements or guidelines caused by Tenant or
Tenant’s work, either by the applicable jurisdictional authorities or by
Landlord or Landlord’s Agent, Tenant shall, at its expense, correct such
violations, to the reasonable satisfaction of Landlord’s Agent and the Park’s
on-site management staff, within three (3) calendar days after such
notification.

PROCEDURE

5. Tenant’s Coordinator: Landlord’s architect shall be responsible for the
review of Tenant’s design drawings and final plans for any work to be performed
by Tenant. All questions pertaining to the design and construction of Tenant’s
work in the Leased Premises and all plan submittal shall be directed to
Landlord’s architect: Landlord’s Architect, c/o Adler Real Estate Partners, LLC
800 Brickell Avenue, Suite 701, Miami, FL 33131.

6. Lease Outline Drawing: Landlord shall furnish to Tenant a drawing of the
Leased Premises of the type commonly known as a “Lease Outline Drawing” (herein
sometimes referred to as the “L.O.D.”). The L.O.D. shall be prepared by
Landlord’s architect at the scale of 1/4 inch equals 1 foot and shall show the
location of the electrical conduit, soil pipe, water line and points of entry of
other Landlord-supplied services for the Leased Premises.

7. Office Plans: Tenant shall supply, at its sole expense, Landlord with four
(4) sets of office plans and specifications in accordance with Section 3.2 of
the Lease. These plans shall be prepared at a scale of 1/4 inch equals 1 foot.

Page 36 of 41

--------------------------------------------------------------------------------



Exhibit E
DTPA PROVISIONS

[total Base Rent for the term under $100,000]

WAIVER OF CONSUMER RIGHTS. TENANT WAIVES TENANT’S RIGHTS UNDER THE DECEPTIVE
TRADE PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS AND
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION, TENANT VOLUNTARILY
CONSENTS TO THIS WAIVER. FURTHER, TENANT HEREBY REPRESENTS AND WARRANTS, AND
ACKNOWLEDGES THAT LANDLORD IS RELYING ON SUCH REPRESENTATION AND WARRANTY IN
ORDER TO ESTABLISH THE VALIDITY OF THE FOREGOING WAIVER, THAT (i) TENANT IS NOT
IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH LANDLORD; AND (ii) TENANT
IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS LEASE.

TENANT:

By:______________________
Name:___________________
Title: ____________________
Date: ___________________

[total Base Rent for the term between $100,000 and $500,000]

DTPA INAPPLICABLE.

TENANT HEREBY REPRESENTS AND WARRANTS, AND ACKNOWLEDGES THAT (i) TENANT IS
REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS LEASE AND (ii) THE LEASED PREMISES WHICH ARE THE SUBJECT OF THIS LEASE ARE
NOT A FAMILY RESIDENCE OCCUPIED OR TO BE OCCUPIED AS TENANT’S RESIDENCE.
LANDLORD IS RELYING ON SUCH REPRESENTATION AND WARRANTY IN ORDER TO ESTABLISH
THE INAPPLICABILITY OF THE TEXAS BUSINESS AND COMMERCE CODE, SECTION 17.41 ET.
SEQ. TO THIS LEASE.

TENANT:

By:______________________
Name:___________________
Title: ____________________
Date: ___________________

[Use only if no evidence Tenant consulted an attorney]

Tenant’s counsel, ______________ , is executing this Exhibit E for the purpose
of confirming that Tenant is represented by legal counsel in connection with the
transactions contemplated by this Lease.

_____________________________________

By:______________________
Name:___________________
Title: ____________________
Date: ___________________

Page 37 of 41

--------------------------------------------------------------------------------



Exhibit F
STANDARD COMMENCEMENT AGREEMENT FORM

DECLARATION OF LEASE COMMENCEMENT

THIS DECLARATION, made as of that certain ______day of ________________, 2019
(“Lease”), by and between AK Leasehold I, LLC (hereinafter referred to as
"Landlord") and Transcat, Inc. (hereinafter referred to as "Tenant").

Landlord and Tenant are parties to the Lease. All capitalized terms used herein
shall have the same meaning as was ascribed to such terms in the Lease, unless
otherwise indicated.

Landlord and Tenant do hereby declare that (a) the Lease Commencement Date is
hereby established to be _____________, 201__; and (b) the Lease Term shall
expire on the one hundred twenty six (126) months, unless the Lease is earlier
terminated or extended as may be provided herein; provided, however, if the
Lease Commencement Date occurs on a date other than the first day of a month,
then Monthly Base Rent (as defined herein) for that month shall be prorated and
the Initial Term shall be extended so that the Initial Term shall be ten (10)
years and six (6) months from the first day of the following month. The Trigger
Date is hereby established to be _____________, 201__. The Expiration Effective
Date is hereby established to be _____________, 201__. The Lease is in full
force and effect as of the date thereof, and Landlord has fulfilled all of its
obligations under the Lease required to be fulfilled by Landlord on or prior to
such date.

IN WITNESS WHEREOF, the parties hereto have caused this Commencement Agreement
to be executed as of the day and year first above written.

WITNESSES:            LANDLORD: AK Leasehold I, LLC, a Delaware limited
liability company       By:_______________________________ , Authorized
Signatory             TENANT:     Transcat, Inc., an Ohio corporation By:
_______________________________ Print Name:   Title:

Page 38 of 41

--------------------------------------------------------------------------------



Exhibit G
HVAC MAINTENANCE

The following items must be included in your maintenance contract:       1.
Tighten electrical connections; 2. Inspect contactors and relays. 3. Check
amperes; 4. Check motor mounts; 5. Check for vibrations. 6. Tighten all nuts and
bolts 7. Inspect and adjust all temperature and safety controls; 8. Check
refrigeration system for leaks and operation; 9. Check refrigeration system for
moisture; 10. Inspect compressor oil level and crank heaters; 11. Check head
pressure, suction pressure and oil pressure; 12. Inspect air filters and replace
when necessary; (minimum of once per month) 13. Check space conditions; 14.
Check condensate drains and drain pans and cleans, if necessary; 15. Inspect and
adjust all valves; 16. Check and adjust dampers; 17. Run machine through
complete cycle; 18. Clean evaporative and condensing coils with green wise
products; 19. Check and repair all sheet metal duct, duct board, and flexible
duct; 20. Adjust belt tension; 21. Inspect and replace if necessary all belts;
22. Lubricate all moving parts, as necessary; 23. Inspect and repair if
necessary unit housing; 24. Check thermostat operation; 25. Inspect and repair
as necessary the heating elements; and 26. Any and all other items as
recommended by the manufacturer of the unit(s).

Page 39 of 41

--------------------------------------------------------------------------------



Exhibit H
Designated Parking

Landlord will designate two (2) parking spaces as reserved for Tenant. Tenant
specifically acknowledges that Landlord is not providing any license to Tenant
for use or possession of the parking spaces themselves. Tenant acknowledges that
Landlord cannot control and shall have no responsibility for parking in the
spaces. Further, Tenant specifically acknowledges that it shall have no ability
to control in any manner or form the persons or entities parking in the parking
spaces and/or the purpose for which they park. These signs are being authorized
solely with the hope that the general public will recognize the use of the
parking spaces identified in the signs but with full knowledge and agreement
that Landlord does not represent or warrant in any manner or form that the
parking spaces can be or will be used in accordance with the signage.

[transcat3595631-ex1015x8x1.jpg]

Page 40 of 41

--------------------------------------------------------------------------------



Exhibit I
Location of HVAC Units

16115 Park Row Recap of HVAC Units Unit No. Mfg Tonage Age Model Serial RTU -10
Carrier 3.5 4 years 50TC-A04A2A60A0A0 3314C69775 RTU -11 Carrier 5 4 years
50TC-A06A2A60A0A0 4314C85672 RTU -12 Carrier 3.5 10 years 50TM-004-A-601BA
1508G10237 RTU -13 Carrier 3.5 2 years 50TC-A04A2AA0A0A0 4616C82211 RTU -14 York
10 13+ years DH120C00A4DAA3C NHNM107874 RTU -15 York 4 13+ years DH048C00N4DAA1B
NHNM108234 RTU -16 Carrier 4 13+ years 50TM-005-A-601AB 2205G50241 RTU -17 York
6.5 13+ years DH048C00N4DAA1B NHNM108234 RTU -18 Carrier 4 13+ years
50TM-005-A-601BA 0305G40092 RTU -19 York 5 13+ years D4CE060A46A NBNM022415 RTU
-20 York 5 13+ years D4CE060A46A NBJN021441 RTU -21 York 5 13+ years D4CE060A46A
NBJN021440 RTU -22 York 7.5 13+ years DF090C00N4AAA4A NOM7415960

[transcat3595631-ex1015x9x1.jpg]

Page 41 of 41

--------------------------------------------------------------------------------